EXECUTION VERSION


    
OIL-DRI CORPORATION OF AMERICA



$18,500,000

3.96% SERIES A SENIOR NOTES DUE AUGUST 1, 2020
$10,000,000
3.95% SERIES B SENIOR NOTES DUE MAY 15, 2030
and
PRIVATE SHELF FACILITY



______________


AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

______________






Dated as of May 15, 2020
    






--------------------------------------------------------------------------------


TABLE OF CONTENTS
(Not Part of Agreement)
Page




1.
AUTHORIZATION OF ISSUE OF NOTES.
2
1A.
AUTHORIZATION OF ISSUE OF SERIES B NOTES
2
1B.
AUTHORIZATION OF ISSUE OF SHELF NOTES
3
2.
PURCHASE AND SALE OF NOTES
3
2A.
PURCHASE AND SALE OF SERIES B NOTES
3
2B.
PURCHASE AND SALE OF SHELF NOTES
4
3.
CONDITIONS OF CLOSING
7
3A.
DOCUMENTS
8
3B.
OPINION OF PRUDENTIAL’S SPECIAL COUNSEL
10
3C.
OPINION OF COMPANY’S AND GUARANTORS’ COUNSEL
10
3D.
REPRESENTATIONS AND WARRANTIES; NO DEFAULT; SATISFACTION OF CONDITIONS
10
3E.
PURCHASE PERMITTED BY APPLICABLE LAWS; APPROVALS
10
3F.
MATERIAL ADVERSE CHANGE
11
3G.
PAYMENT OF FEES
11
3H.
FEES AND EXPENSES
11
3I.
PROCEEDINGS
11
3J.
POST-CLOSING OBLIGATIONS
11
4.
PREPAYMENTS
11
4A.
REQUIRED PREPAYMENTS
11
4B.
OPTIONAL PREPAYMENT WITH YIELD-MAINTENANCE AMOUNT
12
4C.
NOTICE OF OPTIONAL PREPAYMENT
12
4D.
APPLICATION OF PREPAYMENTS
13
4E.
OFFER TO PREPAY NOTES IN THE EVENT OF A CHANGE OF CONTROL
13
4F.
NO ACQUISITION OF NOTES
14
5.
AFFIRMATIVE COVENANTS
14
5A.
FINANCIAL STATEMENTS
14



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5B.
OFFICER’S CERTIFICATE
17
5C.
INSPECTION
17
5D.
RESTRICTED SUBSIDIARIES
18
5E.
COMPLIANCE WITH LAW
18
5F.
INSURANCE
18
5G.
MAINTENANCE OF PROPERTIES
18
5H.
PAYMENT OF TAXES AND CLAIMS
18
5I.
CORPORATE EXISTENCE, ETC
19
5J.
RANKING
19
5K.
ADDITIONAL GUARANTORS
19
5L.
MOST FAVORED LENDER
19
5M.
INFORMATION REQUIRED BY RULE 144A
20
6.
NEGATIVE COVENANTS
20
6A.
FINANCIAL COVENANTS
21
6A(1).
FIXED CHARGES COVERAGE RATIO
21
6A(2).
CONSOLIDATED DEBT
21
6B.
DEBT OF RESTRICTED SUBSIDIARIES
21
6C.
LIENS
21
6D.
MERGERS AND CONSOLIDATIONS
23
6E.
SALE OF ASSETS; SALE OF STOCK
24
6F.
NATURE OF BUSINESS
25
6G.
TRANSACTIONS WITH AFFILIATES
26
6H.
OWNERSHIP OF RESTRICTED SUBSIDIARIES
26
6I.
TERRORISM SANCTIONS REGULATIONS
26
7.
EVENTS OF DEFAULT
26
7A.
ACCELERATION
26



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7B.
RESCISSION OF ACCELERATION
29
7C.
NOTICE OF ACCELERATION OR RESCISSION
29
7D.
OTHER REMEDIES
29
8.
REPRESENTATIONS AND WARRANTIES
30
8A(1).
ORGANIZATION; SUBSIDIARY PREFERRED STOCK
30
8A(2)
POWER AND AUTHORITY
30
8A(3).
EXECUTION AND DELIVERY OF TRANSACTION DOCUMENTS
31
8B.
FINANCIAL STATEMENTS
31
8C.
ACTIONS PENDING
31
8D.
OUTSTANDING DEBT
32
8E.
TITLE TO PROPERTIES
32
8F.
TAXES
32
8G.
CONFLICTING AGREEMENTS AND OTHER MATTERS
32
8H.
OFFERING OF NOTES
33
8I.
USE OF PROCEEDS
33
8J.
ERISA
33
8K.
GOVERNMENTAL CONSENT
34
8L.
COMPLIANCE WITH ENVIRONMENTAL AND OTHER LAWS
34
8M.
REGULATORY STATUS
34
8N.
PERMITS AND OTHER OPERATING RIGHTS
34
8O.
RULE 144A
35
8P.
ABSENCE OF FINANCING STATEMENTS, ETC.
35
8Q.
FOREIGN ASSETS CONTROL REGULATIONS, ETC.
35
8R.
DISCLOSURE
36
8S.
EXISTING INDEBTEDNESS AND INVESTMENTS; FUTURE LIENS
36
9.
REPRESENTATIONS OF EACH PURCHASER
37



 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9A.
NATURE OF PURCHASE
37
9B.
ACCREDITED INVESTOR
37
9C.
SOURCE OF FUNDS
37
10.
DEFINITIONS; ACCOUNTING MATTERS
39
10A.
YIELD-MAINTENANCE TERMS
39
10B.
OTHER TERMS
40
10C.
ACCOUNTING AND LEGAL PRINCIPLES, TERMS AND DETERMINATIONS
55
11.
MISCELLANEOUS
56
11A.
NOTE PAYMENTS
56
11B.
EXPENSES
56
11C.
CONSENT TO AMENDMENTS
57
11D.
FORM, REGISTRATION, TRANSFER AND EXCHANGE OF NOTES; LOST NOTES
58
11E.
PERSONS DEEMED OWNERS; PARTICIPATIONS
59
11F.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
59
11G.
SUCCESSORS AND ASSIGNS
59
11H.
INDEPENDENCE OF COVENANTS; BENEFICIARIES OF COVENANTS
59
11I.
NOTICES
60
11J.
PAYMENTS DUE ON NON-BUSINESS DAYS
60
11K.
SATISFACTION REQUIREMENT
60
11L.
GOVERNING LAW
61
11M.
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
61
11N.
SEVERABILITY
62
11O.
DESCRIPTIVE HEADINGS; ADVICE OF COUNSEL; INTERPRETATION
62
11P.
COUNTERPARTS; FACSIMILE OR ELECTRONIC SIGNATURES
62
11Q.
SEVERALTY OF OBLIGATIONS
62



 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11R.
INDEPENDENT INVESTIGATION
62
11S.
DIRECTLY OR INDIRECTLY
63
11T.
CONFIDENTIAL INFORMATION
63
11U.
TRANSACTION REFERENCES
64
11V.
BINDING AGREEMENT
64





 
v
 




--------------------------------------------------------------------------------








EXHIBITS AND SCHEDULES
PURCHASER SCHEDULE
INFORMATION SCHEDULE
EXHIBIT A-1
--
FORM OF SERIES A NOTE
EXHIBIT A-2
--
FORM OF SERIES B NOTE
EXHIBIT A-3
--
FORM OF SHELF NOTE
EXHIBIT B
--
FORM OF DISBURSEMENT DIRECTION LETTER
EXHIBIT C
--
FORM OF REQUEST FOR PURCHASE
EXHIBIT D
--
FORM OF CONFIRMATION OF ACCEPTANCE
EXHIBIT E
--
FORM OF CONFIRMATION OF GUARANTY
EXHIBIT F-1
--
FORM OF OPINION OF COMPANY’S AND GUARANTORS’ COUNSEL
EXHIBIT F-2
--
FORM OF OPINION OF COMPANY’S IN-HOUSE COUNSEL
EXHIBIT G
--
FORM OF GUARANTY AGREEMENT
 
 
 
SCHEDULE 8A(1)
--
SUBSIDIARIES
SCHEDULE 8G
--
LIST OF AGREEMENTS RESTRICTING INDEBTEDNESS
SCHEDULE 8S
--
EXISTING INDEBTEDNESS, INVESTMENTS AND LIENS










 
vi
 




--------------------------------------------------------------------------------






OIL-DRI CORPORATION OF AMERICA
410 North Michigan Avenue
Chicago, Illinois 60611
As of May 15, 2020
PGIM, Inc. (“Prudential”)
Each of the Purchasers named in
the Purchaser Schedule attached
hereto as holders of the Series A Notes
(collectively, the “Existing Holders”)
Each of the Purchasers named in
the Purchaser Schedule attached
hereto as purchasers of the Series B Notes
(the “Effective Date Purchasers”)
Each other Prudential Affiliate (as hereinafter
defined) which becomes bound by certain
provisions of this Agreement as hereinafter
provided

c/o Prudential Private Capital
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601

Ladies and Gentlemen:
The undersigned, Oil-Dri Corporation of America, a Delaware corporation (the
“Company”), hereby agrees with Prudential, the Existing Holders, the Effective
Date Purchasers and the other Purchasers as follows:
INTRODUCTION
The Company and the Existing Holders are parties to a Note Agreement, dated as
of November 12, 2010 (the “Existing Agreement”). Under the Existing Agreement,
the Company has issued and sold, and the Existing Holders have purchased a
series of its senior promissory notes dated November 12, 2010 in the aggregate
original principal amount of $18,500,000 (the “Existing Notes”), which notes
shall be deemed amended and restated in the form attached hereto as Exhibit A-1
(as amended and restated, the “Series A Notes”). The Series A Notes mature
August 1, 2020,





--------------------------------------------------------------------------------





bear interest on the unpaid balance thereof from the date thereof until the
principal thereof shall have become due and payable at the rate of 3.96% per
annum (provided that, during any period when an Event of Default shall be in
existence, at the election of the Required Holder(s) of the Series A Notes the
outstanding principal balance of the Series A Notes shall bear interest from and
after the date of such Event of Default and until such Event of Default ceases
to be in existence at the rate per annum from time to time equal to the Default
Rate) and on overdue payments at the rate per annum from time to time equal to
the Default Rate. The terms “Series A Note” and “Series A Notes” as used herein
shall include each Series A Note delivered pursuant to any provision of the
Existing Agreement or this Agreement and each Series A Note delivered in
substitution or exchange for any such Series A Note pursuant to any such
provision.
The Company, Prudential, the Existing Holders and the Effective Date Purchasers
desire to enter into this Agreement so as to, among other things (i) amend and
restate the Existing Agreement to read as set forth herein, (ii) provide for the
$3,083,330.33 aggregate principal amount of the Series A Notes outstanding as of
immediately prior to the Effective Date to be outstanding under and subject to
the terms of this Agreement, (iii) provide for the issuance and sale of the
Series B Notes (as hereinafter defined) and (iv) provide for the possibility of
the issuance of Shelf Notes during the Issuance Period. Effective upon the
execution and delivery hereof by the Company, Prudential, the Existing Holders
and the Effective Date Purchasers agree that (a) the Existing Agreement shall be
amended and restated in its entirety to read as set forth in this Agreement and
(b) each of the Series A Notes outstanding as of immediately prior to the
Effective Date shall be deemed to be outstanding under this Agreement and be
entitled to the benefits hereof.
Accordingly, effective upon the satisfaction of the conditions set forth in
paragraph 3A hereof, the parties hereto agree that the Existing Agreement is
amended and restated in its entirety to read as set forth in this Agreement and
that each of the Series A Notes outstanding as of immediately prior to the
Effective Date and representing, in the aggregate, $3,083,330.33 outstanding
principal amount, shall be deemed to be outstanding under this Agreement and be
entitled to the benefits hereof and all references therein to the “Agreement” as
defined in any Series A Note, shall be deemed to be a reference to this
Agreement. This Agreement is in no way intended to constitute a novation of the
Series A Notes. All accrued and unpaid interest on the Series A Notes at the
interest rate set forth therein for periods prior to the date hereof shall
remain outstanding and be payable to the holders thereof on the first interest
payment date hereunder following the date hereof.
Reference is made to paragraph 10 hereof for definitions of capitalized terms
used herein and not otherwise defined herein.
1.    AUTHORIZATION OF ISSUE OF NOTES.
1A.    Authorization of Issue of Series B Notes. The Company will authorize the
issue of its senior promissory notes (the “Series B Notes”) in the aggregate
principal amount of $10,000,000, to be dated the date of issue thereof, to
mature May 15, 2030, to bear interest on the unpaid balance thereof from the
date thereof until the principal thereof shall have become due and payable at
the rate of 3.95% per annum (provided that, during any period when an Event of
Default shall be in existence, at the election of the Required Holder(s) of the
Series B Notes the outstanding principal balance of the Series B Notes shall
bear interest from and after the date of such Event of


2

--------------------------------------------------------------------------------





Default and until such Event of Default ceases to be in existence at the rate
per annum from time to time equal to the Default Rate) and on overdue payments
at the rate per annum from time to time equal to the Default Rate, and to be
substantially in the form of Exhibit A-2 attached hereto. The terms “Series B
Note” and “Series B Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any such
Series B Note pursuant to any such provision.
1B.    Authorization of Issue of Shelf Notes. The Company may authorize the
issue of additional senior promissory notes (the “Shelf Notes”) in the aggregate
principal amount of the then applicable Available Facility Amount, to be dated
the date of issue thereof, to mature, in the case of each Shelf Note so issued,
no more than 15 years after the date of original issuance thereof, to have an
average life, in the case of each Shelf Note so issued, of no more than 15 years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to paragraph 2B(5), and to be substantially in the form of
Exhibit A-3 attached hereto. The terms “Shelf Note” and “Shelf Notes” as used
herein shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision. The terms “Note” and “Notes” as used
herein shall include each Series A Note, each Series B Note and each Shelf Note.
Notes which have (i) the same final maturity, (ii) the same principal prepayment
dates, (iii) the same principal prepayment amounts (as a percentage of the
original principal amount of each Note), (iv) the same interest rate, (v) the
same interest payment periods and (vi) the same date of issuance (which, in the
case of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes.
2.    PURCHASE AND SALE OF NOTES.
2A.    Purchase and Sale of Series B Notes. The Company hereby agrees to sell to
each Effective Date Purchaser and, subject to the terms and conditions herein
set forth, each Effective Date Purchaser agrees to purchase from the Company the
aggregate principal amount of Series B Notes set forth opposite such Effective
Date Purchaser’s name on the Purchaser Schedule attached hereto at 100% of such
aggregate principal amount. On May 15, 2020 (the “Effective Date”), the Company
will deliver to each Effective Date Purchaser at the offices of Schiff Hardin
LLP, at 233 South Wacker Drive, Suite 7100, Chicago, IL 60606, one or more
Series B Notes registered in such Effective Date Purchaser’s name (or, if
specified in the Purchaser Schedule, in the name of the nominee(s) for such
Effective Date Purchaser specified in the Purchaser Schedule), evidencing the
aggregate principal amount of Series B Notes to be purchased by such Effective
Date Purchaser and in the denomination or denominations specified with respect
to such Effective Date Purchaser in the Purchaser Schedule attached hereto,
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the account or accounts as shall be specified in a
letter on the Company’s letterhead, in substantially the form of Exhibit B
attached hereto, from the Company to the Effective Date Purchasers delivered
prior to the Effective Date.


3

--------------------------------------------------------------------------------





2B.    Purchase and Sale of Shelf Notes.
2B(1).    Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential Affiliates
from time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the “Facility”. At any time, $75,000,000.00 minus the aggregate
outstanding principal amount of Notes and (without duplication) the aggregate
principal amount of Accepted Notes (as hereinafter defined) which have not yet
been purchased and sold hereunder prior to such time is herein called the
“Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF
PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
2B(2).    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the Effective Date
(or if the date of such anniversary is not a Business Day, the Business Day next
preceding such anniversary), (ii) the 30th day after Prudential shall have given
to the Company, or the Company shall have given to Prudential, a written notice
stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such 30th day is not a Business Day, the
Business Day next preceding such 30th day), or in the case of notice given by
the Company to Prudential, such earlier date as is acceptable to Prudential in
its sole discretion), (iii) the termination of the Facility pursuant to
paragraph 7A of this Agreement, and (iv) the acceleration of any Note under
paragraph 7A of this Agreement. The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period”.
2B(3).    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being a “Request for Purchase”). Each Request for Purchase shall be made to
Prudential by e-mail, facsimile transmission or overnight delivery service, and
shall (i) specify the aggregate principal amount of Shelf Notes covered thereby,
which shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates (if any) and
amounts and interest payment periods (quarterly or semi-annually in arrears) of
the Shelf Notes covered thereby, (iii) specify the use of proceeds of such Shelf
Notes, (iv) specify the proposed day for the closing of the purchase and sale of
such Shelf Notes, which shall be a Business Day during the Issuance Period not
less than 10 days and not more than 25 days after the making of such Request for
Purchase (unless Prudential otherwise consents to a longer period), (v) specify
the number of the account and the name and address of the depository institution
to which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vi) certify that the representations
and warranties contained in paragraph 8 are true on and as of the date of such
Request for Purchase


4

--------------------------------------------------------------------------------





and that there exists on the date of such Request for Purchase no Event of
Default or Default, and (vii) be substantially in the form of Exhibit C attached
hereto. Each Request for Purchase shall be in writing and shall be deemed made
when received by Prudential.
2B(4).    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone, e-mail or facsimile transmission, in each case between 9:30 A.M. and
1:30 P.M. New York City local time (or such later time as Prudential may elect)
interest rate quotes for the several principal amounts, maturities, principal
prepayment schedules and interest payment periods of Shelf Notes specified in
such Request for Purchase. Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
a Prudential Affiliate or Affiliates would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.
2B(5).    Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to paragraph 2B(4), the Company may, subject to
paragraph 2B(6), elect to accept such interest rate quotes as to not less than
$10,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone, e-mail or facsimile
transmission within the Acceptance Window that the Company elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being an
“Accepted Note”) as to which such acceptance (an “Acceptance”) relates. The day
the Company notifies Prudential of an Acceptance with respect to any Accepted
Notes is herein called the “Acceptance Day” for such Accepted Notes. Any
interest rate quotes as to which Prudential does not receive an Acceptance
within the Acceptance Window shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes.
Subject to paragraph 2B(6) and the other terms and conditions hereof, the
Company agrees to sell to a Prudential Affiliate or Affiliates, and Prudential
agrees to cause the purchase by a Prudential Affiliate or Affiliates of, the
Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (a “Confirmation of Acceptance”). If the Company should fail to execute
and return to Prudential within three Business Days following the Company’s
receipt thereof a Confirmation of Acceptance with respect to any Accepted Notes,
Prudential or any Prudential Affiliate may at its election at any time prior to
Prudential’s receipt thereof cancel the closing with respect to such Accepted
Notes by so notifying the Company in writing.
2B(6).    Market Disruption. Notwithstanding the provisions of paragraph 2B(5),
if during an Acceptance Window and prior to the time of the applicable
Acceptance the domestic market for U.S. Treasury securities, derivatives or
other financial instruments shall have closed or there shall have occurred a
general suspension, material limitation, or significant disruption of trading in
securities generally on the New York Stock Exchange or in the domestic market
for U.S. Treasury securities, derivatives or other financial instruments, then
such interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate


5

--------------------------------------------------------------------------------





quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and Prudential shall promptly notify the Company that the provisions of this
paragraph 2B(6) are applicable with respect to such Acceptance.
2B(7).    Facility Closings. Not later than 11:30 A.M. (New York City local
time) on the Closing Day for any Accepted Notes, the Company will deliver to
each Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Prudential Private Capital, 180 North Stetson Street, Suite 5600,
Chicago, Illinois 60601, Attention: Law Department, or at such other place as
Prudential may have directed, the Accepted Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Notes to be purchased on the
Closing Day, dated the Closing Day and registered in such Purchaser’s name (or
in the name of its nominee), against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes. If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Closing Day for such Accepted Notes as provided above in this
paragraph 2B(7), or any of the conditions specified in paragraph 3 shall not
have been fulfilled by the time required on such scheduled Closing Day, the
Company shall, prior to 1:00 P.M., New York City local time, on such scheduled
Closing Day notify Prudential (which notification shall be deemed received by
each Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with paragraph 2B(8)(iii) or (ii) such
closing is to be canceled. In the event that the Company shall fail to give such
notice referred to in the preceding sentence, Prudential (on behalf of each
Purchaser) may at its election, at any time after 1:00 P.M., New York City local
time, on such scheduled Closing Day, notify the Company in writing that such
closing is to be canceled. Notwithstanding anything to the contrary appearing in
this Agreement, the Company may not elect to reschedule a closing with respect
to any given Accepted Notes on more than one occasion, unless Prudential shall
have otherwise consented in writing.
2B(8).    Fees.
2B(8)(i).    [Reserved].
2B(8)(ii).    [Reserved].
2B(8)(iii).    Delayed Delivery Fee. If the closing of the purchase and sale of
any Accepted Note is delayed for any reason beyond the original Closing Day for
such Accepted Note, the Company will pay to each Purchaser which shall have
agreed to purchase such Accepted Note (a) on the Cancellation Date or actual
closing date of such purchase and sale and (b) if earlier, the next Business Day
following 90 days after the Acceptance Day for such Accepted Note and on each
Business Day following 90 days after the prior payment hereunder, a fee (the
“Delayed Delivery Fee”) calculated as follows:


6

--------------------------------------------------------------------------------





(BEY – MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential and having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day or Rescheduled Closing Days for such Accepted Note (a
new alternative investment being selected by Prudential each time such closing
is delayed); “DTS” means Days to Settlement, i.e., the number of actual days
elapsed from and including the original Closing Day for such Accepted Note (in
the case of the first such payment with respect to such Accepted Note) or from
and including the date of the next preceding payment (in the case of any
subsequent Delayed Delivery Fee payment with respect to such Accepted Note) to
but excluding the date of such payment; and “PA” means Principal Amount, i.e.,
the principal amount of the Accepted Note for which such calculation is being
made. In no case shall the Delayed Delivery Fee be less than zero. Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2B(7).
2B(8)(iv).    Cancellation Fee. If the Company at any time notifies Prudential
in writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of paragraph 2B(7) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”), the Company
will pay to each Purchaser which shall have agreed to purchase such Accepted
Note on the Cancellation Date in immediately available funds an amount (the
“Cancellation Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2B(8)(iii). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data customarily used by financial institutions). Each price shall be
based on a U.S. Treasury security having a par value of $100.00 and shall be
rounded to the second decimal place. In no case shall the Cancellation Fee be
less than zero.
3.    CONDITIONS OF CLOSING. The effectiveness of this Agreement and each
Purchaser’s obligation to purchase and pay for the Notes to be purchased by such
Purchaser hereunder on any Closing Day is subject to the satisfaction, on or
before such Closing Day, of the following conditions:


7

--------------------------------------------------------------------------------





3A.    Documents. Such Purchaser, or in the case of the Effective Date,
Prudential, the Existing Holders and the Effective Date Holders, shall have
received original counterparts or, if satisfactory to such Purchaser, certified
or other copies of all of the following, each duly executed and delivered by the
party or parties thereto, in form and substance reasonably satisfactory to such
Purchaser, dated the date of the applicable Closing Day unless otherwise
indicated, and, on the applicable Closing Day, in full force and effect with no
event having occurred and being then continuing that would constitute a default
thereunder or constitute or provide the basis for the termination thereof:
(i)    the Note(s) to be purchased by such Purchaser on such Closing Day in the
form of Exhibit A-2 or Exhibit A-3 hereto, as applicable;
(ii)    on the Effective Date, an Amended and Restated Guaranty Agreement made
by each Subsidiary party to a Guarantee of any Debt of the Company (other than
the Notes) in favor of Prudential and the holders of the Notes in the form of
Exhibit G attached hereto (together with any other guaranty pursuant to which
the Notes are guarantied and which is entered into as contemplated hereby, as
the same may be amended, modified or supplemented from time to time in
accordance with the provisions thereof, collectively called the “Guaranty
Agreements” and individually called a “Guaranty Agreement”);
(iii) on any Closing Day other than the Effective Date, a Confirmation of
Guaranty Agreement (each such Confirmation of Guaranty Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
a “Confirmation of Guaranty”) in the form of Exhibit E hereto made by each
Person which is a Guarantor as of such Closing Day.
(iv)    a Secretary’s Certificate signed by the Secretary or an Assistant
Secretary and one other officer of the Company and each Guarantor certifying,
among other things, (a) as to the names, titles and true signatures of the
officers of the Company or such Guarantor, as the case may be, authorized to
sign the Transaction Documents to which the Company or such Guarantor is a party
being delivered on such Closing Day and any other documents to be delivered as
contemplated by this Agreement, (b) that attached thereto is a true, accurate
and complete copy of the certificate of incorporation or other formation
document of the Company or such Guarantor, as the case may be, certified by the
Secretary of State (or other appropriate official or agency) of the state of
organization of the Company or such Guarantor, as the case may be, as of a
recent date, (c) that attached thereto is a true, accurate and complete copy of
the by-laws, operating agreement or other organizational document of the Company
or the Guarantor, as the case may be, which were duly adopted and are in effect
as of such Closing Day and have been in effect immediately prior to and at all
times since the adoption of the resolutions referred to in clause (d), below,
(d) that attached thereto is a true, accurate and complete copy of the
resolutions of the board of directors or other managing body of the Company or
such Guarantor, as the case may be, duly adopted at a meeting or by unanimous
written consent of such board of directors or other managing body, authorizing
the execution, delivery and performance of the Transaction Documents being
delivered on such Closing Day to which the Company or such Guarantor, as the
case may be, is a party,


8

--------------------------------------------------------------------------------





and that such resolutions have not been amended, modified, revoked or rescinded,
are in full force and effect and are the only resolutions of the shareholders,
partners or members of the Company or such Guarantor, as the case may be, or of
such board of directors or other managing body or any committee thereof relating
to the subject matter thereof, (e) that the Transaction Documents being
delivered on such Closing Day executed and delivered to such Purchaser by the
Company or such Guarantor, as the case may be, have been approved by its board
of directors or other managing body in the resolutions referred to in clause
(d), above, and (f) that no dissolution or liquidation proceedings as to the
Company or any Subsidiary have been commenced or are contemplated; provided,
however, that with respect to any Closing Day subsequent to the Effective Date,
if none of the matters certified to in the certificate delivered by the Company
or a Guarantor under this clause (iv) on any prior Closing Day have changed and
the resolutions referred to in sub-clause (d) of this clause (iv) authorize the
execution and delivery of the Notes and other Transaction Documents being
delivered on such subsequent Closing Day, then the Company or such Guarantor
may, in lieu of the certificate described above, deliver a Secretary’s
Certificate signed by its Secretary or Assistant Secretary certifying that there
have been no changes to the matters certified to in the certificate delivered by
the Company or such Guarantor on such prior Closing Day under this clause (iv);
(v)    a certificate of corporate or other type of entity and tax good standing
for the Company and each Guarantor from the Secretary of State (or other
appropriate official or agency) of the state of organization of the Company and
each Guarantor, and of each state in which the Company or any such Guarantor is
qualified to transact business as a foreign organization, in each case dated as
of a recent date;
(vi)    a copy of the Credit Agreement and all amendments thereto, and all
material instruments, documents and agreements delivered in connection
therewith, certified by an Officer’s Certificate, dated the Closing Day, as
correct and complete (or, for any Closing Day after the Effective Date,
certifying that there have been no changes to such documents certified to in the
certificate delivered on any immediately preceding Closing Day);
(vii)    certified copies of Requests for Information or Copies (Form UCC‑11) or
equivalent reports listing all effective financing statements which name the
Company or any Guarantor (under its present name and previous names used) as
debtor and which are filed in the office of the Secretary of State (or such
other office which is, under the Uniform Commercial Code as in effect in the
applicable jurisdiction, the proper office in which to file a financing
statement under Section 9-501(a)(2) of such Uniform Commercial Code) of the
location (as determined under the Uniform Commercial Code) of the Company or
such Guarantor, as applicable, together with copies of such financing
statements, and lien and judgment search reports from the county recorder of any
county in which the Company or any Guarantor maintains its principal executive
office; and
(viii)    such other certificates, documents and agreements as such Purchaser
may reasonably request.


9

--------------------------------------------------------------------------------





3B.    Opinion of Prudential’s Special Counsel. Such Purchaser shall have
received from Schiff Hardin LLP, or such other counsel who is acting as special
counsel for such Purchaser in connection with the purchase of such Notes, a
favorable opinion satisfactory to such Purchaser as to such matters incident to
the matters herein contemplated as it may reasonably request.
3C.    Opinion of Company’s and Guarantors’ Counsel. Such Purchaser shall have
received from Vedder Price P.C., special counsel for the Company and the
Guarantors (or such other counsel designated by the Company and reasonably
acceptable to such Purchaser) and from the Company’s in-house counsel, favorable
opinions satisfactory to such Purchaser, dated such Closing Day, and
substantially in the form of Exhibit F-1 and F-2, respectively, attached hereto
and as to such other matters as such Purchaser may reasonably request. The
Company, by its execution hereof, hereby requests and authorizes such special
counsel to render such opinions and to allow such Purchaser to rely on such
opinions, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such request and authorization, and understands and agrees
that each Purchaser receiving such an opinion will be relying, and is hereby
authorized to rely, on such opinion.
3D.    Representations and Warranties; No Default; Satisfaction of Conditions.
The representations and warranties contained in paragraph 8 hereof and in the
other Transaction Documents shall be true on and as of such Closing Day (or if
such representation or warranty expressly states that it has been made as of a
specific date, as of such specific date), both before and immediately after
giving effect to the issuance of the Notes to be issued on such Closing Day and
to the consummation of any other transactions contemplated hereby and by the
other Transaction Documents; there shall exist on such Closing Day no Event of
Default or Default, both before and immediately after giving effect to the
issuance of the Notes to be issued on such Closing Day and to the consummation
of any other transactions contemplated hereby and by the other Transaction
Documents; the Company and each Guarantor shall have performed all agreements
and satisfied all conditions required under this Agreement or the other
Transaction Documents to be performed or satisfied on or before such Closing
Day; and the Company and each Guarantor shall have delivered to such Purchaser
an Officer’s Certificate, dated such Closing Day, to each such effect.
3E.    Purchase Permitted by Applicable Laws; Approvals. The purchase of and
payment for the Notes to be purchased by such Purchaser on such Closing Day on
the terms and conditions herein provided (including the use of the proceeds of
such Notes by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject such Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition. All
necessary authorizations, consents, approvals, exceptions or other actions by or
notices to or filings with any court or administrative or governmental body or
other Person required in connection with the execution, delivery and performance
of this Agreement, the Notes to be issued on such Closing Day and the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby shall have been issued or made, shall be final and in full
force and effect and shall be in form and substance satisfactory to such
Purchaser.


10

--------------------------------------------------------------------------------





3F.    Material Adverse Change. No material adverse change in the business,
condition (financial or otherwise), operations or prospects of the Company and
its Subsidiaries, taken as a whole, since July 31, 2019, or on any Closing Day
other than the Effective Date, since the date of the most recent audited
financial statements delivered pursuant to paragraph 5A(ii), shall have
occurred, as determined by such Purchaser in its sole judgment. The occurrence
of the closing shall conclusively establish that such condition has been
satisfied or waived by each Purchaser.
3G.    Payment of Fees. The Company shall have paid to Prudential and such
Purchaser in immediately available funds any fees due it pursuant to or in
connection with this Agreement, including any Delayed Delivery Fee due pursuant
to paragraph 2B(8)(iii).
3H.    Fees and Expenses. Without limiting the provisions of paragraph 11B
hereof, the Company shall have paid or arranged to pay at closing the reasonable
and documented out-of-pocket fees, charges and disbursements of any special
counsel to the Purchasers in connection with this Agreement or the transactions
contemplated hereby.
3I.    Proceedings. All corporate and other proceedings taken or to be taken by
the Company or any Guarantor in connection with the transactions contemplated
hereby and all documents incident thereto shall be satisfactory in substance and
form to such Purchaser, and such Purchaser shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.
3J.    Post-Closing Obligations. Within 15 Business Days following the Effective
Date (or such later date acceptable to Prudential in its sole discretion), the
Company shall deliver to the holders of the Notes the following: (i) the
certificate of incorporation or other formation document of Amlan International,
certified by the Secretary of State (or other appropriate official or agency) of
the State of Nevada, as of a recent date, and (ii) a certificate of good
standing for Mounds Production Company, LLC from the Secretary of State (or
other appropriate official or agency) of the State of Tennessee, dated as of a
recent date. Additionally, in the event the Company proposes to issue Notes
after the Effective Date while the Credit Agreement is in effect which would
result in the aggregate principal amount of all Notes outstanding to be in
excess of the amount thereof permitted under the Credit Agreement, the Company
shall deliver to the holders of the Notes prior to such issuance an amendment to
the Credit Agreement which permits such issuance.
4.    PREPAYMENTS. The Series A Notes, the Series B Notes and any Shelf Notes
shall be subject to prepayment only with respect to the required prepayments
specified in paragraphs 4A(1), 4A(2), and 4A(3), respectively, and paragraph 4E,
the optional prepayments permitted by paragraph 4B, and upon acceleration
pursuant to paragraph 7A.
4A.    Required Prepayments.
4A(1).    Required Prepayments of Series A Notes. The entire outstanding
principal amount of the Series A Notes, together with any accrued and unpaid
interest thereon, shall become due on August 1, 2020, the maturity date of the
Series A Notes.


11

--------------------------------------------------------------------------------





4A(2).    Required Prepayments of Series B Notes. Until the Series B Notes shall
be paid in full, the Company shall apply to the prepayment of principal under
the Series B Notes, without premium, the sum of $1,000,000.00 on May 15 in each
of the years 2021 through 2029, and such principal amounts of the Series B
Notes, together with interest thereon to the prepayment dates, shall become due
on such prepayment dates (provided that upon any prepayment or purchase of the
Series B Notes pursuant to paragraph 4E or 4F the principal amount of each
required prepayment of the Series B Notes becoming due under this paragraph
4A(2) on and after the date of such prepayment or purchase shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Series B
Notes is reduced as a result of such prepayment or purchase). The remaining
outstanding principal amount of the Series B Notes, together with any accrued
and unpaid interest thereon, shall become due on May 15, 2030, the maturity date
of the Series B Notes.
4A(3).    Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall
be subject to required prepayments, if any, set forth in the Notes of such
Series.
4B.    Optional Prepayment With Yield-Maintenance Amount. The Notes of each
Series shall be subject to prepayment, in whole at any time or from time to time
in part (in integral multiples of $100,000 and in a minimum amount of $500,000
on any one occurrence or, if less, the aggregate total outstanding principal
amount of the Notes of such Series), at the option of the Company, at 100% of
the principal amount so prepaid plus interest thereon to the prepayment date and
the Yield-Maintenance Amount, if any, with respect to each such Note.
Notwithstanding the foregoing, the Company may not prepay any Series of Notes
under this paragraph 4B if a Default or Event of Default shall exist or would
result from such optional prepayment unless all Notes at the time outstanding
are prepaid on a pro rata basis. Any partial prepayment of a Series of Notes
pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal thereof (including the required payment of principal due
upon the maturity thereof) in inverse order of their scheduled due dates.
4C.    Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4B irrevocable written
notice of such prepayment not less than 10 Business Days prior to the prepayment
date (which shall be a Business Day), specifying such prepayment date and the
aggregate principal amount of the Notes of such Series, and the Notes of such
Series held by such holder, to be prepaid on such date, and stating that such
prepayment is to be made pursuant to paragraph 4B. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date and subject only to consummation of a financing
or other transaction (a “Payoff Transaction”) described in reasonable detail
therein.  The Company shall keep each applicable holder of Notes reasonably and
timely informed of (x) any deferral of the closing of a Payoff Transaction, (y)
the date on which such Payoff Transaction and the prepayment are expected to
occur and (z) any determination by the Company that efforts to effect such
Payoff Transaction have ceased or been abandoned (in which case the prepayment
notice given pursuant to this paragraph 4C in respect of such proposed
prepayment shall be deemed rescinded); provided that, in any event, the Company
shall give the applicable holders of the Notes no less than three Business Days’
prior notice of such prepayment. The Company shall, on or before


12

--------------------------------------------------------------------------------





the day on which it gives written notice of any prepayment pursuant to
paragraph 4B, give telephonic notice of the principal amount of the Notes to be
prepaid and the prepayment date to each holder of the Notes that is an
Institutional Investor which shall have designated a recipient of such notices
in the Purchaser Schedule attached hereto or the applicable Confirmation of
Acceptance or by notice in writing to the Company.
4D.    Application of Prepayments. In the case of each prepayment of less than
the entire outstanding principal amount of all Notes of any Series pursuant to
paragraphs 4A or 4B, the principal amount so prepaid shall be allocated pro rata
to all Notes of such Series at the time outstanding in proportion to the
respective outstanding principal amounts thereof.
4E.    Offer to Prepay Notes in the Event of a Change of Control.
4E(1).    Notice of Change of Control. The Company will, at least 10 days prior
to any Change of Control, give written notice of such Change of Control to each
holder of the Notes. Such notice shall contain and constitute an offer to prepay
the Notes as described in paragraph 4E(3) and shall be accompanied by the
certificate described in paragraph 4E(6).
4E(2).    Notice of Acceptance of Offer under Paragraph 4E(1). If the Company
shall at any time receive an acceptance to an offer to prepay Notes under
paragraph 4E(1) from some, but not all, of the holders of the Notes, then the
Company will, within two Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.
4E(3).    Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph 4E(1) shall be an offer to prepay, in accordance with and subject to
this paragraph 4E, all, but not less than all, of the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) at
the time of the occurrence of the Change of Control.
4E(4).    Rejection; Acceptance. A holder of Notes may accept or reject the
offer to prepay made pursuant to this paragraph 4E by causing a notice of such
acceptance or rejection to be delivered to the Company prior to the prepayment
date. A failure by a holder of Notes to so respond to an offer to prepay made
pursuant to this paragraph 4E shall be deemed to constitute a rejection of such
offer by such holder.
4E(5).    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4E shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment but without any
Yield-Maintenance Amount with respect thereto. The prepayment shall be made at
the time of occurrence of a Change of Control.
4E(6).    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4E shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying (i) the
proposed prepayment date


13

--------------------------------------------------------------------------------





(which shall be the date of the Change of Control), (ii) that such offer is made
pursuant to this paragraph 4E, (iii) the principal amount of each Note offered
to be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the prepayment date, (v) that the conditions of this
paragraph 4E have been fulfilled, (vi) in reasonable detail, to the extent
permitted by applicable confidentiality provisions related to the Change of
Control, the nature and anticipated date of the Change of Control, and (vii)
that the information contained in the notice and in the certificate of
Responsible Officer, including the prospect of an anticipated Change of Control,
constitutes Confidential Information.
4F.    No Acquisition of Notes. The Company shall not, and shall not permit any
of its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraph 4A or 4B, upon acceptance of an offer to prepay pursuant to
paragraph 4E, or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions; provided
that the Company may offer to purchase Notes of only a given Series (as opposed
to an offer to purchase all, or a pro rata portion of all, Notes at the time
outstanding) under this paragraph 4F only to the extent no Default or Event of
Default shall exist or would result from such purchase. Any Notes so prepaid or
otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or Affiliates shall not be deemed to be outstanding for any
purpose under this Agreement.
5.    AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Note is outstanding and unpaid, the Company covenants as follows:
5A.    Financial Statements. The Company shall deliver to Prudential and each
holder of Notes that is an Institutional Investor:
(i)    Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), (a) an unaudited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarter, and (b)
unaudited consolidated statements of income and cash flows of the Company and
its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter, setting
forth in each case in comparative form the figures for the corresponding periods
in the previous fiscal year, all in reasonable detail, prepared in accordance
with generally accepted accounting principles applicable to quarterly financial
statements generally, and certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor and filed with


14

--------------------------------------------------------------------------------





the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this paragraph 5A(i);
(ii)    Annual Statements -- within 120 days after the end of each fiscal year
of the Company, (a) a consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and (b) consolidated statements of
income, changes in stockholders’ equity and cash flows of the Company and its
Subsidiaries, for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, prepared in
accordance with generally accepted accounting principles, and accompanied by an
opinion thereon of Grant Thornton LLP, or of other independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with generally accepted
accounting principles, and that the examination of such accountants in
connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year (together with the Company’s annual report to stockholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
paragraph 5A(ii);
(iii)    Additional Financial Statements -- if as of the end of any quarterly
fiscal period of the Company, the total assets of the Unrestricted Subsidiaries
exceed 10% of Consolidated Assets or the total revenues of the Unrestricted
Subsidiaries exceed 10% of Consolidated Revenues for the four fiscal quarters
then ending, the financial statements required to be provided under paragraph
5A(i) or (ii), as the case may be, shall be accompanied by:
(a)    a consolidated balance sheet of the Unrestricted Subsidiaries as at the
end of such quarter or fiscal year, as the case may be, together with a
consolidating balance sheet for the Company and its Subsidiaries, and
(b)    consolidated statements of income, changes in stockholders’ equity and
cash flows of the Unrestricted Subsidiaries, for such quarter (and (in the case
of the second and third quarters) for the portion of the fiscal year ending with
such quarter) or fiscal year, as the case may be, together with consolidating
statements of income, changes in stockholders’ equity (annual only) and cash
flows of the Company and its Subsidiaries for such period, all in reasonable
detail, prepared in accordance with generally accepted accounting principles to
quarterly or annual financial statements, as the case may be, generally, and
certified by a Responsible Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject


15

--------------------------------------------------------------------------------





in the case of quarterly financial statements to changes resulting from year-end
adjustments.
(iv)    SEC and Other Reports -- promptly upon their becoming available, one
copy of (a) each financial statement (other than as otherwise provided under
5A(i)-(iii)), report, notice or proxy statement sent by the Company to its
shareholders to the extent Material, and (b) any other Company report filed by
the Company with the Securities and Exchange Commission to the extent Material
and (c) any press release made available generally by the Company or any
Subsidiary to the public concerning developments that are Material);
(v)    Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in paragraph 7A(vi), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
(vi)    ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(a)    with respect to any Plan, any reportable event, as defined in Section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(b)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(c)    any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
(vii)    within ten days following the date of the termination or resignation of
the firm serving as the Company’s independent auditor, notification thereof,
together with such supporting information as the Required Holder(s) may
reasonably request;


16

--------------------------------------------------------------------------------





(viii)    simultaneously with the transmission thereof, copies of any financial
statements or other material notices (excluding routine borrowing requests)
given to the lender (or any agent for the lenders) pursuant to the Credit
Agreement;
(ix)    Notices from Governmental Authority -- promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state regulatory bodies or administrative
agencies or other governmental bodies relating to any order, ruling, statute or
other law or regulation that could reasonably be expected to have a Material
Adverse Effect; and
(x)    Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by Prudential and each
holder of Notes that is an Institutional Investor.
5B.    Officer’s Certificate. Each set of financial statements delivered to a
holder of Notes pursuant to paragraph 5A(i) or paragraph 5A(ii) hereof shall be
accompanied by a certificate of a Senior Financial Officer setting forth:
(a)    Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of paragraph 6A through 6C hereof, inclusive, and of paragraph 6E
hereof, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such paragraph, where
applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such paragraphs,
and the calculation of the amount, ratio or percentage then in existence); and
(b)    Event of Default -- a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
5C.    Inspection. The Company shall permit the representatives of Prudential
and each holder of Notes that is an Institutional Investor:
(a)    No Default -- if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be


17

--------------------------------------------------------------------------------





unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b)    Default -- if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
5D.    Restricted Subsidiaries. So long as no Default or Event of Default shall
have occurred and be continuing, the Company may at any time and from time to
time, upon not less than 30 days’ prior written notice given to Prudential and
each holder of the Notes, designate a previously Restricted Subsidiary as an
Unrestricted Subsidiary or a previously Unrestricted Subsidiary as a Restricted
Subsidiary, provided that immediately after such designation and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, and provided further that the status of such Subsidiary had not been
changed more than twice.


5E.    Compliance with Law. The Company will and will cause each of its
Restricted Subsidiaries to comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5F.    Insurance. The Company will and will cause each of its Restricted
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
5G.    Maintenance of Properties. The Company will and will cause each of its
Restricted Subsidiaries to maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
paragraph 5G shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the


18

--------------------------------------------------------------------------------





conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5H.    Payment of Taxes and Claims. The Company will and will cause each of its
Subsidiaries to file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with generally accepted
accounting principles on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
5I.    Corporate Existence, etc. The Company will at all times preserve and keep
in full force and effect its corporate existence, except as otherwise permitted
by paragraph 6D. The Company will at all times preserve and keep in full force
and effect the corporate existence of each of its Restricted Subsidiaries
(unless merged into the Company or another Restricted Subsidiary) and all rights
and franchises of the Company and its Restricted Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
5J.    Ranking. The Company will ensure that, at all times, all liabilities of
the Company under the Notes will rank in right of payment either pari passu or
senior to all other Debt of the Company except for Debt which is preferred as a
result of being secured as permitted by paragraph 6C (but then only to the
extent of such security).
5K.    Additional Guarantors. The Company covenants that, if at any time any
Subsidiary becomes party to a Guarantee of any Debt of the Company, and such
Subsidiary is not a Guarantor at such time, the Company will, at the same time,
cause such Subsidiary to deliver to Prudential and the holders of the Notes a
joinder to the Guaranty Agreement in the form attached to the Guaranty Agreement
or a Guaranty Agreement substantially in the form of the Guaranty Agreement
delivered on the Effective Date pursuant to paragraph 3A(ii) hereof. Each such
joinder or such Guaranty Agreement shall be accompanied by a certificate of the
Secretary or Assistant Secretary of such Subsidiary certifying such Subsidiary’s
charter and by-laws (or comparable governing documents), resolutions of the
board of directors (or comparable governing body) of such Subsidiary authorizing
the execution and delivery of such joinder or such Guaranty Agreement and
incumbency and specimen signatures of the officers of such Subsidiary executing
such documents, and by such other certificates, documents, instruments and legal
opinions in connection therewith as may be reasonably requested by the Required
Holder(s), each in from and substance reasonably satisfactory to the Required
Holder(s).


19

--------------------------------------------------------------------------------





5L.    Most Favored Lender. (i) If, on any date following the Effective Date,
the Credit Agreement is amended to contain one or more Additional Covenants or
Additional Defaults, then (a) the Company will promptly, and in any event within
10 days thereafter, notify Prudential and the holders of the Notes thereof, and
(b) whether or not the Company provides such notice, the terms of this Agreement
shall, without any further action on the part of the Company, Prudential, or any
holder of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default in this Agreement. The Company
further covenants to promptly execute and deliver at its expense (including,
without limitation, the reasonable and documented out-of-pocket fees and
expenses of counsel for Prudential and the holders of the Notes) an amendment to
this Agreement in form and substance reasonably satisfactory to Prudential and
the Required Holders evidencing the amendment of this Agreement to include such
Additional Covenants and Additional Defaults in this Agreement, provided that
the execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment as provided for in this paragraph 5L, but shall
merely be for the convenience of the parties hereto.
(ii)    If after the time this Agreement is amended pursuant to clause (i) of
this paragraph 5L to include in this Agreement any Additional Covenant or
Additional Default (an “Incorporated Provision”) contained in the Credit
Agreement, such Incorporated Provision ceases to be in effect under or is
deleted from the Credit Agreement or is amended or modified for the purposes of
the Credit Agreement so as to become less restrictive with respect to the
Company and its Restricted Subsidiaries or Subsidiaries, as applicable, then,
upon the request of the Company, Prudential and the holders of the Notes will
amend this Agreement to delete or similarly amend or modify, as the case may be,
such Incorporated Covenant as in effect in this Agreement, provided that (a) no
Default or Event of Default shall be in existence immediately before or after
such deletion, amendment or modification (including under such Incorporated
Provision otherwise to be deleted, amended or modified), and (b) if any fees or
other remuneration were paid to any lender under the Credit Agreement with
respect to causing such Incorporated Provision to cease to be in effect or be
deleted or to be so amended or modified, then the Company shall have paid to the
holders of the Notes the same fees or other remuneration on a pro rata basis in
proportion to the relative outstanding principal amounts of the Notes and the
principal amount of the Indebtedness outstanding under the Credit Agreement.
Notwithstanding the foregoing, no amendment to this Agreement pursuant to this
clause (ii) as the result of any Incorporated Provision ceasing to be in effect
or being deleted, amended or otherwise modified shall cause any covenant or
Event of Default in this Agreement to be less restrictive as to the Company or
its Restricted Subsidiaries or Subsidiaries, as applicable, than such covenant
or Event of Default as contained in this Agreement as in effect on the date
hereof, and as amended other than as the result of the application of clause (i)
of this paragraph 5L originally caused by such Incorporated Provision in the
Credit Agreement.
5M.    Information Required by Rule 144A. For so long as any of the Notes remain
outstanding and constitute “restricted securities” under Rule 144 under the
Securities Act and the Company is not filing reports pursuant to Section 13(a)
or Section 15 of the Exchange Act, the Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, to the extent available without unreasonable efforts,
the information specified under Rule 144A(d)(4) under the Securities Act in
connection with any


20

--------------------------------------------------------------------------------





permitted resale of Notes,. For the purpose of this paragraph 5M, the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act
6.    NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note or other amount due hereunder is outstanding and unpaid, the Company
covenants as follows:
6A.    Financial Covenants.
6A(1).    Fixed Charges Coverage Ratio. The Company will not permit the Fixed
Charges Coverage Ratio (“Ratio”) for any period of four consecutive fiscal
quarters ending at any time to be less than 1.50 to 1.


6A(2).    Consolidated Debt. The Company will not permit Consolidated Debt to
exceed 55% of Consolidated Total Capitalization, as calculated on the last day
of each fiscal quarter of the Company.


6B.    Debt of Restricted Subsidiaries. The Company will not at any time permit
any Restricted Subsidiary to, directly or indirectly, create, incur, assume,
guarantee, have outstanding, or otherwise become or remain directly or
indirectly liable with respect to, any Debt other than:


(i)    Debt of a Restricted Subsidiary outstanding as of the Effective Date and
disclosed in Schedule 8S, provided that such Debt may not be extended, renewed
or refunded except as otherwise permitted by this Agreement;


(ii)    Debt of a Restricted Subsidiary owed to the Company or another
Restricted Subsidiary;


(iii)    Debt of a Restricted Subsidiary outstanding at the time such Restricted
Subsidiary becomes a Subsidiary, provided that, (a) such Debt shall not have
been incurred in contemplation of such Restricted Subsidiary becoming a
Subsidiary, and (b) immediately after such Restricted Subsidiary becomes a
Subsidiary no Default or Event of Default shall exist, and any extension,
renewal or refunding of such Debt, provided that the principal amount thereof
outstanding immediately before giving effect to such extension, renewal or
refunding is not increased and no Default or Event of Default exists at the time
of such extension, renewal or refunding; and


(iv)    Debt of a Restricted Subsidiary in addition to that otherwise permitted
by the foregoing provisions of this paragraph 6B, provided that on the date the
Restricted Subsidiary incurs or otherwise becomes liable with respect to any
such additional Debt and immediately after giving effect thereto and the
concurrent retirement of any other Debt, (a) no Default or Event of Default
exists, and (b) Priority Debt does not exceed 20% of Consolidated Total
Capitalization, provided that Debt of Restricted Subsidiaries in respect of
industrial revenue bonds, secured by Liens permitted by paragraph 6C(viii) and
guaranteed by the Company shall not be included in Priority Debt for purposes of
determining compliance with this paragraph 6B(iv).




21

--------------------------------------------------------------------------------





Any Person which becomes a Restricted Subsidiary after the date hereof shall for
all purposes of this paragraph 6B be deemed to have created, assumed or incurred
at the time it becomes a Restricted Subsidiary all Debt of such corporation
existing immediately after it becomes a Restricted Subsidiary.


6C.    Liens. The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Restricted Subsidiary, whether now owned or held or hereafter acquired, or
any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:


(i)    Liens for taxes, assessments or other governmental charges which are not
yet due and payable or the payment of which is not at the time required by
paragraph 5H;


(ii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable other than those
being contested in good faith by appropriate proceeding being diligently
pursued;


(iii)    Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (a) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (b) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capitalized Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;


(iv)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;


(v)    leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Restricted Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from the value of such property;


(vi)    Liens on property or assets of the Company or any of its Restricted
Subsidiaries securing Debt owing to the Company or to another Restricted
Subsidiary;


(vii)    Liens existing as of Effective Date and securing the Debt of the
Company and its Restricted Subsidiaries and described in Schedule 8S;




22

--------------------------------------------------------------------------------





(viii)    any Lien created to secure all or any part of the purchase price, or
to secure Debt incurred or assumed to pay all or any part of the purchase price
or cost of construction, of property (or any improvement thereon) acquired or
constructed by the Company or a Restricted Subsidiary after the date of the
closing, provided that,


(a)    any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),


(b)    the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to the lesser of (1) the cost to the Company or such
Restricted Subsidiary of the property (or improvement thereon) so acquired or
constructed and (2) the fair market value (as determined in good faith by the
board of directors of the Company) of such property (or improvement thereon) at
the time of such acquisition or construction, and


(c)    any such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or construction of such property;


(ix)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Restricted Subsidiary, or any Lien existing on any property acquired
by the Company or any Restricted Subsidiary at the time such property is so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (1) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Restricted Subsidiary or such acquisition of property, and (2) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property;


(x)    any Lien renewing, extending or refunding any Lien permitted by
paragraphs (vii), (viii) or (ix) of this paragraph 6C, provided that (1) the
principal amount of Debt secured by such Lien immediately prior to such
extension, renewal or refunding is not increased or the maturity thereof
reduced, (2) such Lien is not extended to any other property, and (3)
immediately after such extension, renewal or refunding no Default or Event of
Default would exist;


(xi)    other Liens securing the Debt of the Company or any Restricted
Subsidiary not otherwise permitted by paragraphs (i) through (x), provided that
at the time the Company or such Restricted Subsidiary incurs or otherwise
becomes liable for such Debt or such Lien is granted, Priority Debt does not
exceed 20% of Consolidated Total Capitalization, provided further that Debt of
Restricted Subsidiaries in respect of industrial revenue bonds secured by Liens
permitted by paragraph 6C(viii) and guaranteed by the Company shall not be
included in Priority Debt for purposes of determining compliance with this
paragraph 6C(xi). Notwithstanding the foregoing,


23

--------------------------------------------------------------------------------





at no time shall any Lien otherwise permitted under this paragraph 6C(xi) secure
any obligations under the Credit Agreement or any other working capital credit
facility of the Company.
6D.    Mergers and Consolidations. The Company will not, and will not permit any
of its Restricted Subsidiaries to, consolidate with or be a party to a merger
with any other Person; provided, however, that:


(i)    any Restricted Subsidiary may merge or consolidate with or into the
Company or any other Restricted Subsidiary so long as in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation; and


(ii)    the Company may consolidate or merge with any other corporation if (a)
the surviving entity is a solvent corporation organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia, (b) the surviving entity (if other than the Company) expressly assumes
in writing the Company’s obligation under the Notes and this Agreement, (c) the
surviving entity delivers to the holders of the Notes an opinion of nationally
recognized independent counsel to the effect that all agreements or instruments
effecting such assumption are enforceable in accordance with their terms and
comply with the terms hereof, and (d) at the time of such consolidation or
merger and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing.


6E.    Sale of Assets; Sale of Stock. (i) The Company will not, and will not
permit any Restricted Subsidiary to, sell, lease, transfer, abandon or otherwise
dispose of assets (except assets sold for fair market value (x) in the ordinary
course of business or (y) in a Sale and Leaseback Transaction); provided that
the foregoing restrictions do not apply to:


(a)    the sale, lease, transfer or other disposition of assets of a Restricted
Subsidiary to the Company or a Wholly-Owned Restricted Subsidiary;


(b)    the sale of assets for cash or other property to a Person or Persons if
all of the following conditions are met:
    
(1)    such assets (valued at net book value at the time of such sale) do not,
together with all other assets of the Company and its Restricted Subsidiaries
previously disposed of (valued at net book value at the time of such
disposition) (other than in the ordinary course of business or in a Sale and
Leaseback Transaction) during the same fiscal year exceed 15% of Consolidated
Assets (which Consolidated Assets shall be determined as of the last day of the
fiscal year ending on, or most recently ended prior to, such sale); and


(2)    in the opinion of the Company’s Board of Directors, the sale is for fair
market value and is in the best interests of the Company.


provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within 180
days of the date of sale of


24

--------------------------------------------------------------------------------





such assets to either (A) the acquisition of fixed assets useful and intended to
be used in the operation of the business of the Company and its Restricted
Subsidiaries within the limitations of paragraph 6F and having a fair market
value (as determined in good faith by the Board of Directors of the Company) at
least equal to that of the assets so disposed of, or (B) the prepayment at any
applicable prepayment premium, of Debt of the Company or its Restricted
Subsidiaries selected by the Company (other than Debt owing to the Company, any
of its Subsidiaries or any Affiliate and Debt in respect of any revolving credit
or similar credit facility providing the Company or any of its Restricted
Subsidiaries with the right to obtain loans or other extensions of credit from
time to time, except to the extent that in connection with such payment of Debt
the availability of credit under such credit facility is permanently reduced by
an amount not less than the amount of such proceeds applied to the payment of
such Debt). It is understood and agreed by the Company that any such proceeds
paid and applied to the prepayment of the Notes as hereinabove provided shall be
prepaid as and to the extent provided in paragraph 4B.


(ii)    The Company will not permit any Restricted Subsidiary to issue or sell
any shares of stock of any class (including as “stock” for the purposes of this
paragraph 6E, any warrants, rights or options to purchase or otherwise acquire
stock or other Securities exchangeable for or convertible into stock) of such
Restricted Subsidiary to any Person other than the Company or a Wholly-Owned
Restricted Subsidiary, except for the purpose of qualifying directors, or except
in satisfaction of the validly pre-existing preemptive rights of minority
stockholders in connection with the simultaneous issuance of stock to the
Company and/or a Restricted Subsidiary whereby
the Company and/or such Restricted Subsidiary maintain their same proportionate
interest in such Restricted Subsidiary.


(iii)    The Company will not sell, transfer or otherwise dispose of any shares
of stock of any Restricted Subsidiary (except to qualify directors) or any Debt
of any Restricted Subsidiary, and will not permit any Restricted Subsidiary to
sell, transfer or otherwise dispose of (except to the Company or a Wholly-Owned
Restricted Subsidiary) any shares of stock or any Debt of any other Restricted
Subsidiary, unless:


(a)    simultaneously with such sale, transfer, or disposition, all shares of
stock and all Debt of such Restricted Subsidiary at the time owned by the
Company and by every other Restricted Subsidiary shall be sold, transferred or
disposed of as an entirety;


(b)    said shares of stock and Debt are sold, transferred or otherwise disposed
of to a Person, for a cash consideration and on terms reasonably deemed by the
Board of Directors of the Company to be adequate and satisfactory;


(c)    the Restricted Subsidiary being disposed of shall not have any continuing
investment in the Company or any other Restricted Subsidiary not being
simultaneously disposed of; and


(d)    such sale or other disposition is permitted by paragraph 6E(i), which
shall be deemed applicable hereunder to the sale of such shares of stock or Debt
mutatis mutandis.


25

--------------------------------------------------------------------------------







6F.    Nature of Business. Neither the Company nor any Restricted Subsidiary
will engage in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by the Company and
its Restricted Subsidiaries would be substantially changed from the general
nature of the business engaged in by the Company and its Restricted Subsidiaries
on the Effective Date.


6G.    Transactions with Affiliates. The Company will not and will not permit
any Restricted Subsidiary to enter into directly or indirectly any transaction
or group of related transactions (including without limitation the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate, except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.


6H.    Ownership of Restricted Subsidiaries. The Company will not permit any
shares of capital stock or similar equity interests of any Restricted Subsidiary
to be owned by an Unrestricted Subsidiary.


6I.    Terrorism Sanctions Regulations. The Company covenants that it will not,
and will not permit any Controlled Entity to (i) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (ii) directly or indirectly have any investment in or engage in any dealing
or transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of any Notes) with any Person if such
investment, dealing or transaction (a) would cause Prudential or any holder of
any Notes or any affiliate of Prudential or such holder to be in violation of,
or subject to sanctions under, any law or regulation applicable to such holder,
or (b) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions Laws.
7.    EVENTS OF DEFAULT.
7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):
(i)    the Company defaults in the payment of any principal or Yield-Maintenance
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


(ii)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or


(iii)    the Company defaults in the performance of or compliance with any term
contained in paragraph 4E, 5A(v) or 6; or




26

--------------------------------------------------------------------------------





(iv)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (i), (ii) and (iii)
of this paragraph 7A) or any Guarantor defaults in the performance of or
compliance with any term contained in any other Transaction Document and such
failure shall not be remedied within the grace period, if any, provided therefor
in such Transaction Document, and, in either case, such default is not remedied
within 30 days after the earlier of (a) a Responsible Officer obtaining actual
knowledge of such default and (b) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph 7A(iv)); or


(v)    any representation or warranty made in writing by or on behalf of the
Company or any Guarantor or by any officer of the Company in this Agreement, any
other Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
Material respect on the date as of which made; or


(vi)    (a) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $5,000,000 beyond any period of
grace provided with respect thereto, or (b) the Company or any Significant
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $5,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment; or


(vii)    the Company or any Significant Subsidiary (a) is generally not paying,
or admits in writing its inability to pay, its debts as they become due, (b)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (c) makes
an assignment for the benefit of its creditors, (d) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (e) is
adjudicated as insolvent or to be liquidated, or (f) takes corporate action for
the purpose of any of the foregoing; or


(viii)    a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant


27

--------------------------------------------------------------------------------





Subsidiaries, or any such petition shall be filed against the Company or any of
its Significant Subsidiaries and such petition shall not be dismissed within 60
days; or


(ix)    a final judgment or judgments for the payment of money aggregating in
excess of $5,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or


(x)    If (a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under Section 4042 of ERISA to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(c) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Net Worth, (d) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (e) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect (as used in paragraph 7A(x), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in Section 3 of ERISA); or


(xi)    (i) the obligations of any Guarantor contained in any Guaranty Agreement
shall cease to be in full force and effect or shall be declared by a court or
governmental authority of competent jurisdiction to be void, voidable or
unenforceable against any such Guarantor; (ii) the Company or any Guarantor
shall contest the validity or enforceability of any Guaranty Agreement against
any such Guarantor, or (iii) the Company or any Guarantor shall deny that such
Guarantor has any further liability or obligation under any Guaranty Agreement
unless in each case the Guaranty Agreement is replaced by an equivalent new
Guaranty Agreement lacking the defect at issue;


then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company, (b) if such event is an Event of Default


28

--------------------------------------------------------------------------------





specified in clause (vii) or (viii) (other than an Event of Default described in
clause (a) of paragraph 7A(vii) or described in clause (f) of paragraph 7A(vii)
by virtue of the fact that such clause encompasses clause (a) of paragraph
7A(vii)) of this paragraph 7A with respect to the Company, all of the Notes at
the time outstanding shall automatically become immediately due and payable
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Company, and the
Facility shall automatically terminate, and (c) if such event is not an Event of
Default specified in clause (vii) or (viii) of this paragraph 7A with respect to
the Company or is an Event of Default described in clause (a) of paragraph
7A(vii) or described in clause (f) of paragraph 7A(vii) by virtue of the fact
that such clause encompasses clause (a) of paragraph 7A(vii) with respect to the
Company, the Required Holder(s) may at its or their option, by notice in writing
to the Company, declare all of the Notes to be, and all of the Notes shall
thereupon be and become, immediately due and payable together with interest
accrued thereon and together with the Yield-Maintenance Amount, if any, with
respect to each Note, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company, and Prudential may at
its option, by notice in writing to the Company, terminate the Facility. The
Company acknowledges, and the parties hereto agree, that each holder of a Note
has the right to maintain its investment in the Notes free from repayment by the
Company (except as herein specifically provided for) and without the occurrence
of a Default or an Event of Default and that the provision for payment of
Yield-Maintenance Amount by the Company in the event the Notes are prepaid or
are accelerated as a result of an Event of Default is intended to provide
compensation for the deprivation of such right under such circumstances.
7B.    Rescission of Acceleration. At any time after any or all of the Notes
shall have been declared immediately due and payable pursuant to paragraph 7A,
the Required Holder(s) may, by notice in writing to the Company, rescind and
annul such declaration and its consequences if (i) the Company shall have paid
all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount at the Default Rate,
(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and (iv)
no judgment or decree shall have been entered for the payment of any amounts due
pursuant to the Notes or this Agreement. No such rescission or annulment shall
extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.
7C.    Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.
7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement, the other Transaction Documents and such Note by
exercising such remedies as are available to such holder


29

--------------------------------------------------------------------------------





in respect thereof under applicable law, either by suit in equity or by action
at law, or both, whether for specific performance of any covenant or other
agreement contained in this Agreement or the other Transaction Documents or in
aid of the exercise of any power granted in this Agreement or any Transaction
Document. No remedy conferred in this Agreement or the other Transaction
Documents upon the holder of any Note is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.
8.    REPRESENTATIONS AND WARRANTIES. The Company represents and warrants as
follows:
8A(1).    Organization; Subsidiary Preferred Stock. (i) The Company is a
corporation duly organized and existing in good standing under the laws of the
State of Delaware and each Restricted Subsidiary is duly organized and existing
in good standing under the laws of the jurisdiction in which it is incorporated.
The Company and each of its Restricted Subsidiaries have duly qualified or been
duly licensed, and are authorized to do business and are in good standing, in
each jurisdiction in which the ownership of their respective properties or the
nature of their respective businesses makes such qualification or licensing
necessary and in which the failure to be so qualified or licensed could be
reasonably likely to have a Material Adverse Effect. No Restricted Subsidiary
has any outstanding shares of any class of capital stock which has priority over
any other class of capital stock of such Subsidiary as to dividends or in
liquidation except as may be owned beneficially and of record by the Company or
a Wholly-Owned Restricted Subsidiary.
(ii)     Schedule 8A(1) (as it may be updated as of any Closing Day other than
the Effective Date) contains (except as noted therein) a complete and correct
list (a) of the Company’s Subsidiaries, showing, as to each Subsidiary, its
status (whether (1) a Restricted or Unrestricted Subsidiary and (2) a
Significant Subsidiary or not), the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary, and (b) of the Company’s directors and senior officers.
(iii)    All of the outstanding shares of capital stock or similar equity
interests of each Restricted Subsidiary shown in Schedule 8A(1) as being owned
by the Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 8A(1)).
(iv)    No Restricted Subsidiary is a party to, or otherwise subject to any
legal restriction or any Material agreement (other than this Agreement, the
agreements listed on Schedule 8A(1) and customary limitations imposed by
corporate law statutes) restricting the ability of such Restricted Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Restricted Subsidiaries that owns outstanding
shares of capital stock or similar equity interests of such Restricted
Subsidiary.
8A(2)    Power and Authority. The Company and each Restricted Subsidiary has all
requisite corporate power, limited liability company or partnership, as the case
may be, to own or


30

--------------------------------------------------------------------------------





hold under lease and operate their respective properties which it purports to
own or hold under lease and to conduct its business as currently conducted and
as currently proposed to be conducted.
8A(3).    Execution and Delivery of Transaction Documents. The Company and each
Subsidiary has all requisite corporate, limited liability company or
partnership, as the case may be, power to execute, deliver and perform its
obligations under this Agreement, the Notes and the other Transaction Documents
to which it is a party. The execution, delivery and performance of this
Agreement, the Notes and the other Transaction Documents have been duly
authorized by all requisite corporate, limited liability company or partnership,
as the case may be, action, and this Agreement, the Notes and the other
Transaction Documents have been duly executed and delivered by authorized
officers of the Company and each Subsidiary which is a party thereto and are
valid obligations of the Company and each such Subsidiary, legally binding upon
and enforceable against the Company and each such Subsidiary in accordance with
their terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
8B.    Financial Statements. The Company has filed with the Securities and
Exchange Commission annual reports on Form 10-K for each of the three fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 90 days prior to such date for which audited financial
statements have not been released), containing the following financial
statements: a consolidated balance sheet of the Company and its Subsidiaries and
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for each such year. Such financial statements
(including any related schedules and/or notes) present fairly in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis. The
balance sheets fairly present the condition of the Company and its Subsidiaries
as at the dates thereof, and the statements of income, stockholders’ equity and
cash flows fairly present the results of the operations of the Company and its
Subsidiaries and their cash flows for the periods indicated. There has been no
material adverse change in the business, property or assets, condition
(financial or otherwise), operations or prospects of the Company and its
Subsidiaries taken as a whole since July 31, 2019, or, in the case of the making
of this representation with respect to the issuance of a Series of Shelf Notes,
and except as otherwise disclosed in reports of the Company filed with the
Securities and Exchange Commission since the end of the fiscal year referenced
below and provided to Prudential and the holders of the Notes pursuant to
paragraph 5A hereof, since the end of the most recent fiscal year for which
audited financial statements described in the first sentence of this
paragraph 8B have been filed prior to the time Prudential provided the interest
rate quote to the Company pursuant to paragraph 2B(4) with respect to such
Series of Shelf Notes.
8C.    Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator


31

--------------------------------------------------------------------------------





or administrative or governmental body which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Effect.
8D.    Outstanding Debt. Neither the Company nor any of its Restricted
Subsidiaries has outstanding any Debt except as permitted by paragraphs 6A(2)
and 6B. There exists no default under the provisions of any instrument
evidencing such Debt having an outstanding principal amount in excess of
$1,000,000 or of any agreement relating thereto.
8E.    Title to Properties. The Company has and each of its Restricted
Subsidiaries has good and indefeasible title to its respective real properties
(other than properties which it leases) and good title to all of its other
respective properties and assets, including the properties and assets reflected
in the most recent audited balance sheet referred to in paragraph 8B (other than
properties and assets disposed of in the ordinary course of business), subject
to no Lien of any kind except Liens permitted by paragraph 6C. All leases
necessary in any material respect for the conduct of the respective businesses
of the Company and its Restricted Subsidiaries are valid and subsisting and are
in full force and effect.
8F.    Taxes. The Company has and each of its Restricted Subsidiaries has filed
all federal, state and other income tax returns which, to the knowledge of the
officers of the Company and its Subsidiaries, are required to be filed, and each
has paid all taxes as shown on such returns and on all assessments received by
it to the extent that such taxes have become due, except such taxes (a) the
amount of which is not individually or in the aggregate Material or (b) as are
being actively contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles. The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and its
Restricted Subsidiaries in respect of Federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Restricted Subsidiaries have been finally determined (whether by
reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal year ended July 31, 2016, and the
Company and its Restricted Subsidiaries have satisfied all known U.S federal
income tax liabilities for all fiscal years up to and including the fiscal year
ended July 31, 2018.
8G.    Conflicting Agreements and Other Matters. Neither the Company nor any of
its Subsidiaries is a party to any contract or agreement or subject to any
charter or other corporate restriction which can reasonably be expected to
materially and adversely affects its ability to conduct its business or its
property or assets, condition (financial or otherwise) or operations. Neither
the execution nor delivery of this Agreement, the Notes or the other Transaction
Documents, nor the offering, issuance and sale of the Notes, nor fulfillment of
nor compliance with the terms and provisions hereof and of the Notes and the
other Transaction Documents will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries pursuant to, the
charter or by-laws of the Company or any of its Subsidiaries, any award of any
arbitrator or any agreement (including any agreement with stockholders),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any


32

--------------------------------------------------------------------------------





of its Subsidiaries is subject. Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company of the type to be evidenced by the
Notes or Indebtedness of any Guarantor of the type to be evidenced by the
Guaranty Agreements except as set forth in the agreements listed in Schedule 8G
attached hereto.
8H.    Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would require the issuance or sale of the Notes to be registered under
section 5 of the Securities Act or under the provisions of any securities or
Blue Sky law of any applicable jurisdiction.
8I.    Use of Proceeds. Neither the Company nor any Subsidiary owns or has any
present intention of acquiring any “margin stock” as defined in Regulation U (12
CFR Part 221) of the Board of Governors of the Federal Reserve System (herein
called “margin stock”). The proceeds of sale of the Notes will be used to fund
future principal payments of the Debt of the Company, acquisitions (provided
that none of the proceeds of the sale of the Notes will be used to finance a
Hostile Tender Offer), stock repurchases, capital expenditures and working
capital purposes; provided, that the proceeds of any Series of Shelf Notes will
be used as specified in the Request for Purchase with respect to such Series.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any margin
stock or for the purpose of maintaining, reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any stock that is currently a
margin stock or for any other purpose which might constitute the sale or
purchase of any Notes a “purpose credit” within the meaning of such Regulation
U. The Company is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock. Neither the Company nor any agent acting on its behalf
has taken or will take any action which might cause this Agreement, any of the
other Transaction Documents or any Note to violate Regulation T, Regulation U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Exchange Act, in each case as in effect now or as the same may
hereafter be in effect.
8J.    ERISA. No contribution failure under Section 430 of the Code or
Section 303 of ERISA has occurred with respect to any applicable Plan, or under
an applicable contract with any Multiemployer Plan. No liability to the PBGC has
been or is expected by the Company or any ERISA Affiliate to be incurred with
respect to any Plan (other than a Multiemployer Plan) by the Company, any
Subsidiary or any ERISA Affiliate which is or could reasonably be expected to be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole.
Neither the Company, any Subsidiary nor any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or could reasonably be expected to be
materially adverse to the business, condition (financial or otherwise) or
operations of the


33

--------------------------------------------------------------------------------





Company and its Subsidiaries taken as a whole. The execution and delivery of
this Agreement and the other Transaction Documents and the issuance and sale of
the Notes will be exempt from, or will not involve any transaction which is
subject to, the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under section
502(i) of ERISA or a tax could be imposed pursuant to section 4975 of the Code.
The representation by the Company in the next preceding sentence is made in
reliance upon and subject to the accuracy of each Purchaser’s representation in
paragraph 9C. All Non-U.S. Plans have been established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
8K.    Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the Closing Day for any
Notes with the Securities and Exchange Commission and/or state Blue Sky
authorities) in connection with the execution and delivery of this Agreement or
the other Transaction Documents, the offering, issuance, sale or delivery of the
Notes or fulfillment of or compliance with the terms and provisions hereof or of
the Notes.
8L.    Compliance with Environmental and Other Laws. The Company and its
Restricted Subsidiaries and all of their respective properties and facilities
have complied at all times and in all respects with all federal, state, local,
foreign and regional statutes, laws, ordinances and judicial or administrative
orders, judgments, rulings and regulations, including, without limitation, those
relating to protection of the environment except, in any such case, where
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
8M.    Regulatory Status. Neither the Company nor any of its Restricted
Subsidiaries is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or an “investment adviser” within the meaning of the Investment
Advisers Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 2005, or (iii) a “public utility” within the meaning of the Federal Power
Act, as amended.
8N.    Permits and Other Operating Rights. The Company and each Restricted
Subsidiary has all such valid and sufficient certificates of convenience and
necessity, franchises, licenses, permits, operating rights and other
authorizations from federal, state, foreign, regional, municipal and other local
regulatory bodies or administrative agencies or other governmental bodies having
jurisdiction over the Company or any Restricted Subsidiary or any of its
properties, as are


34

--------------------------------------------------------------------------------





necessary for the ownership, operation and maintenance of its businesses and
properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
federal, state, foreign, regional, municipal and other local regulatory bodies
or administrative agencies or other governmental bodies having jurisdiction over
the Company, any Restricted Subsidiary or any of its properties are free from
restrictions or conditions which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any Restricted Subsidiary is in violation of any thereof in any
material respect.
8O.    Rule 144A. The Notes are not of the same class as securities of the
Company, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.
8P.    Absence of Financing Statements, etc. Except with respect to Liens
permitted by paragraph 6C hereof, there is no financing statement, security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any filing records, registry or other public office, that purports
to cover, affect or give notice of any present or possible future Lien on, or
security interest in, any assets or property of the Company or any of its
Restricted Subsidiaries or any rights relating thereto.
8Q.    Foreign Assets Control Regulations, Etc.
(i)    Neither the Company nor any Controlled Entity (a) is a Blocked Person,
(b) has been notified that its name appears or may in the future appear on a
State Sanctions List or (c) is a target of sanctions that have been imposed by
the United Nations or the European Union.
(ii)    Neither the Company nor any Controlled Entity (a) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(b) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(iii)    No part of the proceeds from the sale of the Notes hereunder:
(a)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (2) for any purpose that
would cause Prudential or any Purchaser to be in violation of any U.S. Economic
Sanctions Laws or (3) otherwise in violation of any U.S. Economic Sanctions
Laws;
(b)    will be used, directly or indirectly, in violation of, or cause
Prudential or any Purchaser to be in violation of, any applicable Anti-Money
Laundering Laws; or


35

--------------------------------------------------------------------------------





(c)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause
Prudential or any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.
(iv)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
8R.    Disclosure. This Agreement, any other Transaction Document and the other
documents, certificates and other writings delivered to Prudential or any
Purchaser by or on behalf of the Company or any Guarantor in connection with the
transactions contemplated hereby taken as a whole do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and therein not misleading. There
is no fact or facts peculiar to the Company or any of its Subsidiaries which
materially adversely affects or in the future may (so far as the Company can now
reasonably foresee), individually or in the aggregate, reasonably be expected to
materially adversely affect the business, property or assets, or financial
condition of the Company or any of its Restricted Subsidiaries and which has not
been set forth in this Agreement, the Company’s Annual Report of Form 10-K for
the fiscal year immediately preceding the applicable Closing Day filed by the
Company with the Securities and Exchange Commission, or in the other documents,
certificates and statements furnished to Prudential and each Purchaser by or on
behalf of the Company prior to, in the case of the making of this representation
at the time of the execution of this Agreement and the issuance of the Series B
Notes, the date of this Agreement, or, in the case of the making of this
representation at the time of the issuance of a Series of Shelf Notes, prior to
the time Prudential provided the interest rate quote to the Company pursuant to
paragraph 2B(4) with respect to such Series of Shelf Notes. Any financial
projections delivered to Prudential or any Purchaser on or prior to the date
this representation is made or repeated are believed to be reasonable and are
based on the assumptions stated therein and the best information available to
the officers of the Company on the date such projections were delivered to
Prudential or such Purchaser. The Company has delivered to the Purchasers a
true, correct and complete copy of the Credit Agreement as is in effect as of
the Effective Date and all amendments thereto, in each case as in effect as of
the Effective Date.
8S.    Existing Indebtedness and Investments; Future Liens. (i) Except as
described therein and except as permitted by paragraphs 6A(2) and 6B, Schedule
8S sets forth a complete and correct list of all outstanding Debt of the Company
and its Restricted Subsidiaries secured by Liens as of the Effective Date, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Debt of the Company or
its Restricted Subsidiaries secured by Liens, as the case may be, other than as
set forth in any updated Schedule 8S delivered pursuant to a Request for
Purchase. Neither the Company nor any Restricted Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or such Restricted Subsidiary having an
outstanding principal amount in excess of $1,000,000 and no event or condition
exists with respect to any such Debt of the


36

--------------------------------------------------------------------------------





Company or any Restricted Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(ii)    Except as disclosed in Schedule 8S, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
paragraph 6C.
9.    REPRESENTATIONS OF EACH PURCHASER. Each Purchaser represents as follows:
9A.    Nature of Purchase. Such Purchaser is not acquiring the Notes purchased
by it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control. Such Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
9B.    Accredited Investor. Such Purchaser is an institutional “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3) or (a)(7) of Regulation D
promulgated under the Securities Act and an experienced and sophisticated
investor with such knowledge and experience in financial and business matters as
is necessary to evaluate the merits and risks of an investment in the Notes.
9C.    Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(i)    the Source is an “insurance company general account” (as that term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
(ii)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate


37

--------------------------------------------------------------------------------





account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or
(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (b) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or
(vi)    the Source is a governmental plan; or
(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or


38

--------------------------------------------------------------------------------





(viii)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
10.    DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.
10A.    Yield-Maintenance Terms.
“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A, as the context
requires.
“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for the most recent
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date
on the display designated as “Page PX1” on Bloomberg Financial Markets (or such
other display as may replace Page PX1 on Bloomberg Financial Markets or, if
Bloomberg Financial Markets shall cease to report such yields or shall cease to
be Prudential Capital Group’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
Prudential Capital Group’s customary source of such information), or (ii) if
such yields shall not be reported as of such time or the yields reported as of
such time shall not be ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the Business Day next preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or (ii) of the preceding sentence, such implied
yield shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than


39

--------------------------------------------------------------------------------





such Remaining Average Life. The Reinvestment Yield shall be rounded to that
number of decimal places as appears in the coupon of the applicable Note.
“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.
“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.
10B.    Other Terms.
“Acceptance” shall have the meaning given in paragraph 2B(5) hereof.
“Acceptance Day” shall have the meaning given in paragraph 2B(5) hereof.
“Acceptance Window” shall mean, with respect to any interest rate quotes
provided by Prudential pursuant to paragraph 2B(4), the time period designated
by Prudential as the time period during which the Company may elect to accept
such interest rate quotes. If no such time period is designated by Prudential
with respect to any such interest rate quotes, then the Acceptance Window for
such interest rate quotes will be 2 minutes after the time Prudential shall have
provided such interest rate quotes to the Company.
“Accepted Note” shall have the meaning given in paragraph 2B(5) hereof.
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Restricted Subsidiary (regardless
of whether such provision is labeled or otherwise characterized as a covenant,
but not any covenant with respect to making payments with respect to the debt
described in the document containing such covenants), including any defined
terms as used therein, the subject matter of which either (i) is similar to that
of any covenant in paragraph 5 or 6 of this Agreement, or related definitions in
this paragraph 10B,


40

--------------------------------------------------------------------------------





but contains one or more percentages, amounts, formulas or other provisions that
are more restrictive as to the Company or any Restricted Subsidiary or more
beneficial to the holder or holders of the Debt to which the document containing
such covenant or similar restriction relates than as set forth herein (and such
covenant or similar restriction shall be deemed an Additional Covenant only to
the extent that it is more restrictive or more beneficial) or (ii) is different
from the subject matter of any covenant in paragraph 5 or 6 of this Agreement,
or the related definitions in this paragraph 10B.
“Additional Default” shall mean any provision (other than a payment event of
default with respect to debt outstanding under the Credit Agreement) contained
in the Credit Agreement, including any defined terms as used therein, which
permits the holder or holders of any Debt under the Credit Agreement or any
agent or trustee for any such holder or holders to accelerate (with the passage
of time or giving of notice or both) the maturity thereof or otherwise require
the Company or any Restricted Subsidiary to purchase such Debt prior to the
stated maturity thereof (or automatically causes such Debt to so accelerate or
be required to be purchased) and which either (i) is similar to any Default or
Event of Default contained in paragraph 7A of this Agreement, or related
definitions in this paragraph 10B, but contains one or more percentages,
amounts, formulas or other provisions that are more restrictive as to the
Company or any Restricted Subsidiary, have a shorter grace period or are more
beneficial to the holders of such Debt than as set forth herein (and such
provision shall be deemed an Additional Default only to the extent that it is
more restrictive, has a shorter grace period or is more beneficial) or (ii) is
different from the subject matter of any Default or Event of Default contained
in paragraph 7A of this Agreement, or the related definitions in this paragraph
10B.
“Affiliate” shall mean (i) with respect to any Person, any other Person (other
than a Restricted Subsidiary) (a) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, the Company, (b) which beneficially owns or holds 10% or more of any class
of the Voting Stock of the Company, (c) 10% or more of the Voting Stock (or in
the case of a Person which is not a corporation, 10% or more of the equity
interest) of which is beneficially owned or held by the Company or a Subsidiary
or (d) any officer or director of such Person, and (ii) with respect to
Prudential, shall include any managed account, investment fund or other vehicle
for which Prudential Financial, Inc. or any Affiliate of Prudential Financial,
Inc. then acts as investment advisor or portfolio manager. A Person shall be
deemed to control a corporation or other entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation or other entity, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.
“Anti-Corruption Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or


41

--------------------------------------------------------------------------------





other money laundering predicate crimes, including the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act) and
the USA PATRIOT Act.
“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its chief financial officer, any vice president of the
Company designated as an “Authorized Officer” of the Company in the Information
Schedule attached hereto or any vice president of the Company designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer’s Certificate executed by the Company’s chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential or any Prudential Affiliate, any Person designated as an “Authorized
Officer” of Prudential and Prudential Affiliates in the Information Schedule or
any Person designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of Prudential’s Authorized Officers
or a lawyer in Prudential’s law department. Any action taken under this
Agreement on behalf of the Company by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Company and whom
Prudential or any Prudential Affiliate in good faith believes to be an
Authorized Officer of the Company at the time of such action shall be binding on
the Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential or any Prudential Affiliate by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of Prudential or
such Prudential Affiliate and whom the Company in good faith believes to be an
Authorized Officer of Prudential or such Prudential Affiliate at the time of
such action shall be binding on Prudential or such Prudential Affiliate even
though such individual shall have ceased to be an Authorized Officer of
Prudential or such Prudential Affiliate.
“Available Facility Amount” shall have the meaning given in paragraph 2B(1)
hereof.
“Blocked Person” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person, entity, organization, country or regime that is blocked or a target of
sanctions that have been imposed under U.S. Economic Sanctions Laws or (iii) a
Person that is an agent, department or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (i) or (ii).
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City or Chicago are required or
authorized to be closed and (iii) for purposes of paragraph 2B(3) hereof only, a
day on which Prudential is not open for business.
“Cancellation Date” shall have the meaning given in paragraph 2B(8)(iv) hereof.
“Cancellation Fee” shall have the meaning given in paragraph 2B(8)(iv) hereof.
“Capitalized Lease” shall mean any lease the obligations of the lessee under
which constitute Capitalized Lease Obligations.


42

--------------------------------------------------------------------------------





“Capitalized Lease Obligation” shall, subject to paragraph 10C, mean any rental
obligation of any Person which, under generally accepted accounting principles,
would be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.
“Change of Control” shall mean at any time (i) any person or group of persons
(within the meaning of Section 13 or 14 of the Exchange Act, but in any event
excluding the Jaffee Group and any other holders of the Class B Common Stock of
the Company as of the Effective Date) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act)
of 30% or more in voting power of the outstanding Voting Stock of the Company;
or (ii) during any period of twenty-four consecutive months beginning after the
Effective Date, individuals who at the beginning of such period constitute the
Board of Directors of the Company (the “Board”) and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i) of this definition or a
transaction that would constitute an Event of Default under paragraph 6D or
paragraph 6E hereof) whose election or nomination for election was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved cease for any reason to constitute a
majority of the Board.
“Closing Day” shall mean, with respect to the Series B Notes, the Effective Date
and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance for such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to paragraph 2B(7), the Closing Day
for such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in paragraph 2B(8)(iii), shall mean the Rescheduled
Closing Day with respect to such Accepted Note.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.


“Company” shall mean Oil-Dri Corporation of America, a Delaware corporation.


“Confidential Information” shall have the meaning given in paragraph 11T.
“Confirmation of Acceptance” shall have the meaning given in paragraph 2B(5).
“Confirmation of Guaranty” shall have the meaning given in paragraph 3A(iii).
“Consolidated Adjusted Net Worth” shall mean, at any time, (a) Consolidated Net
Worth, minus (b) the excess, if any, of (i) the aggregate amount of all
outstanding Restricted Investments over (ii) 20% of Consolidated Net Worth.


43

--------------------------------------------------------------------------------





“Consolidated Assets” shall mean, at any time, the total assets of the Company
and its Restricted Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Company and its Restricted Subsidiaries as of such time
prepared in accordance with generally accepted accounting principles, after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of Restricted Subsidiaries.
“Consolidated Debt” shall mean, as of any date of determination, the total of
all Debt of the Company and its Restricted Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Restricted Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Restricted Subsidiaries in accordance with generally accepted
accounting principles.
“Consolidated Income Available for Fixed Charges” shall mean, with respect to
any period, Consolidated Net Income for such period plus all amounts deducted in
the computation thereof on account of (a) Fixed Charges and (b) taxes imposed on
or measured by income or excess profits.
“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Company and its Restricted Subsidiaries for such period
(taken as a cumulative whole), as determined in accordance with generally
accepted accounting principles, after eliminating all offsetting debits and
credits between the Company and its Restricted Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Restricted Subsidiaries in
accordance with generally accepted accounting principles, provided that there
shall be excluded:
(a)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Company or a
Restricted Subsidiary, and the income (or loss) of any Person, substantially all
of the assets of which have been acquired in any manner, realized by such other
Person prior to the date of acquisition,


(b)    the income (or loss) of any Person (other than a Restricted Subsidiary)
in which the Company or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the
Company or such Restricted Subsidiary in the form of cash dividends or similar
cash distributions,


(c)    the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary,


(d)    any restoration to income of any contingency reserve (excluding a
contingency reserve established in the ordinary course of business, such as
reserves for


44

--------------------------------------------------------------------------------





uncollectable accounts), except to the extent that provision for such reserve
was made out of income accrued during such period,


(e)    any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, conversion, exchange or other disposition of
capital assets (such term to include, without limitation, (i) all non-current
assets and, without duplication, (ii) the following, whether or not current: all
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets, and all Securities),


(f)    any gains resulting from any write-up of any assets (but not any loss
resulting from any write-down of any assets),


(g)    any net gain from the collection of the proceeds of life insurance
policies,


(h)    any gain arising from the acquisition of any Security, or the
extinguishment, under generally accepted accounting principles, of any Debt, of
the Company or any Subsidiary,


(i)    any net income or gain (but not any net loss) during such period from (i)
any change in accounting principles in accordance with generally accepted
accounting principles, (ii) any prior period adjustments resulting from any
change in accounting principles in accordance with generally accepted accounting
principles, (iii) any extraordinary items, or (iv) any discontinued operations
or the disposition thereof,


(j)    any deferred credit representing the excess of equity in any Restricted
Subsidiary at the date of acquisition over the cost of the investment in such
Restricted Subsidiary,


(k)    in the case of a successor to the Company by consolidation or merger or
as a transferee of its assets, any earnings of the successor corporation prior
to such consolidation, merger or transfer of assets, and


(l)    any portion of such net income that cannot be freely converted into
United States Dollars.




“Consolidated Net Worth” shall mean, at any time, (a) the sum of (i) the par
value (or value stated on the books of the corporation) of the capital stock
(but excluding treasury stock and capital stock subscribed and unissued) of the
Company and its Restricted Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Company and its Restricted Subsidiaries, in
each case as such amounts would be shown on a consolidated balance sheet of the
Company and its Restricted Subsidiaries as of such time prepared in accordance
with generally accepted accounting principles, minus (b) to the extent included
in clause (a), all amounts properly attributable to minority interests, if any,
in the stock and surplus of Restricted Subsidiaries.




45

--------------------------------------------------------------------------------





“Consolidated Revenues” shall mean, for any period, the total revenues of the
Company and its Restricted Subsidiaries determined in accordance with generally
accepted accounting principles.


“Consolidated Total Capitalization” shall mean, at any time, the sum of
Consolidated Adjusted Net Worth and Consolidated Debt.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” shall have the meanings correlative thereto.
“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.
“Credit Agreement” shall mean that certain Credit Agreement, dated as of January
27, 2006, by and among BMO Harris Bank, the Company and the guarantors party
thereto, as amended to the Effective Date and as further amended, restated or
otherwise modified, refinanced or replaced from time to time.
“Debt” shall mean, with respect to any Person, without duplication, (a) its
liabilities for borrowed money; (b) its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable arising in
the ordinary course of business but including, without limitation, all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property); (c) its Capitalized
Lease Obligations; (d) all liabilities for borrowed money secured by any Lien
with respect to any property owned by such Person (whether or not it has assumed
or otherwise become liable for such liabilities); and (e) any Guarantee of such
Person with respect to liabilities of a type described in any of clauses (a)
through (d) hereof. Debt of any Person shall include all obligations of such
Person of the character described in clauses (a) through (e) to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under generally accepted accounting
principles.
“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.
“Default Rate” shall mean, with respect to any Note, a rate per annum from time
to time equal to the lesser of (i) the maximum rate permitted by applicable law,
and (ii) the greater of (a) 2.00% per annum above the rate of interest stated in
such Note, or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association, from time to time in New York City as its
Prime Rate.
“Delayed Delivery Fee” shall have the meaning given in paragraph 2B(8)(iii)
hereof.
“Effective Date” shall have the meaning given in paragraph 2A.


46

--------------------------------------------------------------------------------





“Effective Date Purchasers” shall have the meaning given in the address block of
this Agreement.
“Existing Holders” shall have the meaning given in the address block of this
Agreement.
“Environmental Laws” shall mean any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Existing Holders” shall have the meaning given in the address block of this
Agreement.
“Facility” shall have the meaning given in paragraph 2B(1) hereof.
“Fixed Charges” shall mean, with respect to any period, the sum of (a) Interest
Charges for such period and (b) Lease Rentals for such period.
“Fixed Charges Coverage Ratio” shall mean, at any time, the ratio of (a)
Consolidated Income Available for Fixed Charges for the period of four
consecutive fiscal quarters ending on, or most recently ended prior to, such
time to (b) Fixed Charges for such period of four consecutive fiscal quarters.
“Governmental Authority” shall mean
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or


47

--------------------------------------------------------------------------------





(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Guarantee” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person: (a) to
purchase such indebtedness or obligation or any property constituting security
therefor; (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation; (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or (d) otherwise to assure the owner of such
indebtedness or obligation against loss in respect thereof. In any computation
of the indebtedness or other liabilities of the obligor under any Guarantee, the
indebtedness or other obligations that are the subject of such Guarantee shall
be assumed to be direct obligations of such obligor.
“Guarantor” shall mean any Subsidiary that is a party to a Guaranty Agreement as
of the Effective Date and each other Person which delivers a Guaranty Agreement
or a joinder to a Guaranty Agreement pursuant to paragraph 5K hereof, together
with the respective successors and assignee of each of the foregoing entities.
“Guaranty Agreement” and “Guaranty Agreements” shall have the meaning given in
paragraph 3A(ii) hereof.
“Hostile Tender Offer” shall mean any offer to purchase, or any purchase of,
shares of capital stock of any corporation or equity interests in any other
entity, or securities convertible into or representing the beneficial ownership
of, or rights to acquire, any such shares or equity interests, if such shares,
equity interests, securities or rights are of a class which is publicly traded
on any securities exchange or in any over-the-counter market, other than
purchases of such shares, equity interests, securities or rights representing
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity for passive investment purposes, and such offer or purchase has
not been duly approved by the board of directors of such corporation or the
equivalent governing body of such other entity.
“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”, whether or not so stated.


48

--------------------------------------------------------------------------------





“Indebtedness” with respect to any Person means, at any time, without
duplication, (a) its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable Preferred Stock; (b) its
liabilities for the deferred purchase price of property acquired by such Person
(excluding accounts payable arising in the ordinary course of business but
including all liabilities created or arising under any conditional sale or other
title retention agreement with respect to any such property); (c) all
liabilities appearing on its balance sheet in accordance with generally accepted
accounting principles in respect of Capitalized Leases; (d) all liabilities for
borrowed money secured by any Lien with respect to any property owned by such
Person (whether or not it has assumed or otherwise become liable for such
liabilities); (e) all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); (f) Swaps of such Person; and (g) any Guarantee of such
Person with respect to liabilities of a type described in any of clauses (a)
through (f) hereof. Indebtedness of any Person shall include all obligations of
such Person of the character described in clauses (a) through (g) to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is deemed to be extinguished under generally accepted accounting
principles.
“Institutional Investor” shall mean (i) Prudential, (ii) any original purchaser
of a Note, (iii) any holder of a Note holding more than 5% of the aggregate
principal amount of the Notes then outstanding, and (iv) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form.
“Interest Charges” shall mean, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Restricted Subsidiaries in
accordance with generally accepted accounting principles): (a) all interest in
respect of Debt of the Company and its Restricted Subsidiaries (including
imputed interest on Capitalized Lease Obligations) deducted in determining
Consolidated Net Income for such period, less interest income of the Company and
its Restricted Subsidiaries included in Consolidated Net Income for such period
and (b) all debt discount and expense amortized or required to be amortized in
the determination of Consolidated Net Income for such period.
“Investment” shall mean any investment, made in cash or by delivery of property,
by the Company or any of its Restricted Subsidiaries (i) in any Person, whether
by acquisition of stock, Debt or other obligation or Security, or by loan,
Guarantee, advance, capital contribution or otherwise, or (ii) in any property.
“Issuance Period” shall have the meaning given in paragraph 2B(2) hereof.
“Jaffee Group” shall mean the Jaffee Investment Partnership, L.P. and Richard M.
Jaffee, members of his immediate family and trusts for the benefit of any one or
more of the foregoing.
“Lease Rentals” shall mean, with respect to any period, the sum of the minimum
amount of rental and other obligations required to be paid during such period by
the Company or


49

--------------------------------------------------------------------------------





any Restricted Subsidiary as lessee under all leases of real or personal
property (other than Capitalized Leases), excluding any amounts required to be
paid by the lessee (whether or not therein designated as rental or additional
rental) (a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges, or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee.
“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capitalized Lease, upon
or with respect to any property or asset of such Person (including in the case
of stock, stockholder agreements, voting trust agreements and all similar
arrangements).
“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Restricted Subsidiaries taken as a whole.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries taken as a whole, or (b) the ability of
the Company to perform its obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.
“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” shall have the meaning given in paragraph 1B hereof.
“OFAC” shall mean Office of Foreign Assets Control, United States Department of
the Treasury.
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by a Senior Financial Officer or of any other officer of the Company
whose responsibilities extend to the subject matter of such certificate.


50

--------------------------------------------------------------------------------





“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.
“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.
“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
“Priority Debt” shall mean, without duplication, the sum of (a) all Debt of the
Company secured by any Lien permitted under paragraph 6C(xi), and (b) all Debt
of Restricted Subsidiaries (except (i) Debt held by the Company or a
Wholly-Owned Restricted Subsidiary and (ii) any Guarantee by any Restricted
Subsidiary of any Debt of the Company so long as such Restricted Subsidiary is
party to a Guaranty Agreement).
“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
“Prudential” shall have the meaning given in the address block of this
Agreement.
“Prudential Affiliate” shall mean any Affiliate of Prudential.
“Purchasers” shall mean, with respect to the Series A Notes, the Existing
Holders, with respect to the Series B Notes, the Effective Date Purchasers and,
with respect to any Accepted Notes, the Prudential Affiliate(s) which are
purchasing such Accepted Notes.
“Required Holder(s)” shall mean the holder or holders of more than 50% of the
aggregate principal amount of the Notes or, if the term is expressly used with
respect to a Series of Notes, of such Series of Notes from time to time
outstanding.
“Rescheduled Closing Day” shall have the meaning given in paragraph 2B(7)
hereof.
“Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.


“Restricted Investments” shall mean all Investments except the following:
(a)    property to be used in the ordinary course of business of the Company and
its Restricted Subsidiaries;


51

--------------------------------------------------------------------------------





(b)    current assets arising from the sale of goods and services in the
ordinary course of business of the Company and its Restricted Subsidiaries;
(c)    Investments in one or more Restricted Subsidiaries or any Person that
concurrently with such Investment becomes a Restricted Subsidiary;
(d)    Investments existing on the Effective Date and disclosed in Schedule 8S;
(e)    Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within three years from the date of
acquisition thereof;
(f)    Investments in tax-exempt obligations of any state of the United States
of America, or any municipality of any such state, in each case rated “AA” or
better by S&P, or “Aa2” or better by Moody’s or an equivalent rating by any
other credit rating agency of recognized national standing, provided that such
obligations mature within 365 days from the date of acquisition thereof;
(g)    Investments in certificates of deposit and bankers’ acceptances maturing
within one year from the date of issuance thereof, issued by a bank or trust
company organized under the laws of the United States of America or any State
thereof having capital, surplus and undivided profits aggregating at least
$200,000,000; provided that at the time of acquisition thereof by the Company or
a Restricted Subsidiary, the senior unsecured long-term debt of such bank or
trust company or of the holding company of such bank or trust company is rated
“AA” or better by S&P or “Aa2” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing;
(h)    Investments in commercial paper of corporations organized under the laws
of the United States of America or any state thereof maturing in 270 days or
less from the date of issuance which, at the time of acquisition by the Company
or any Restricted Subsidiary, is accorded a rating of “A-1” or better by S&P or
“P-1” by Moody’s or an equivalent rating by any other credit rating agency of
recognized national standing;
(i)    Investments in publicly traded shares of any open-ended mutual fund, the
aggregate asset value of which “marked to market” is at least $225,000,000,
which is managed by a fund manager of recognized national standing, and which
invests not less than 90% of its assets in obligations described in clauses (e)
through (h) hereof; provided that any such Investments will be classified as
current assets in accordance with generally accepted accounting principles; and
(j)    treasury stock of the Company.
As of any date of determination, each Restricted Investment shall be valued at
the greater of:




52

--------------------------------------------------------------------------------





(x)    the amount at which such Restricted Investment is shown on the books of
the Company or any of its Restricted Subsidiaries (or zero if such Restricted
Investment is not shown on any such books); and


(y)    either


(i)    in the case of any Guarantee of the obligation of any Person, the amount
which the Company or any of its Restricted Subsidiaries has paid on account of
such obligation less any recoupment by the Company or such Restricted Subsidiary
of any such payments, or


(ii)    in the case of any other Restricted Investment, the excess of (x) the
greater of (A) the amount originally entered on the books of the Company or any
of its Restricted Subsidiaries with respect thereto and (B) the cost thereof to
the Company or its Restricted Subsidiary over (y) any return of capital (after
income taxes applicable thereto) upon such Restricted Investment through the
sale or other liquidation thereof or part thereof or otherwise.


As used in this definition of “Restricted Investments”: “Moody’s” means Moody’s
Investors Service, Inc. and “S&P” means Standard & Poor’s Ratings Group, a
division of McGraw-Hill, Inc.


In valuing any Investments for the purpose of any determination of “Consolidated
Net Worth”, (i) at any time when an entity becomes a Restricted Subsidiary, all
Investments of such entity at such time shall be deemed to have been made by
such entity, as a Restricted Subsidiary, at such time and (ii) all Investments
of the Company and its Restricted Subsidiaries in a Restricted Subsidiary which
is redesignated as an Unrestricted Subsidiary pursuant to paragraph 5D of this
Agreement shall be deemed to have been made immediately after such
redesignation.


“Restricted Subsidiary” shall mean any Subsidiary which is not an Unrestricted
Subsidiary.


“Sale and Leaseback Transaction” shall mean, with respect to a Person and
property, a transaction or series of transactions pursuant to which such Person
sells such property with the intent at the time of entering into such
transaction or transactions of leasing such property for a term in excess of six
months.


“Security” shall have the same meaning as in Section 2(a)(1) of the Securities
Act.
“Series” shall have the meaning given in paragraph 1B hereof.
“Series A Note(s)” shall have the meaning given in the Introduction to this
Agreement.


“Series B Note(s)” shall have the meaning given in paragraph 1A hereof.


“Securities Act” shall mean the Securities Act of 1933, as amended.


53

--------------------------------------------------------------------------------





“Senior Financial Officer” shall mean the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Shelf Note(s)” shall have the meaning given in paragraph 1B hereof.
“Significant Subsidiary” shall mean at any time any Subsidiary that would at
such time constitute a “significant subsidiary” (as such term is defined in Rule
102-(w) of Regulation S-X under the Securities Act as in effect on the date of
the closing) of the Company.
“State Sanctions List” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.
“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in profits or capital thereof is owned by such Person or one
or more of its Subsidiaries or such Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the approval of such Person or one or more of its Subsidiaries). Unless
the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
“Swaps” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
“Transaction Documents” shall mean this Agreement, the Notes, the Guaranty
Agreements, the Confirmations of Guaranty, the Request for Purchase, the
Confirmation of Acceptance and the other agreements, documents, certificates and
instruments now or hereafter executed or delivered by the Company or any
Subsidiary or Affiliate in connection with this Agreement.
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under and in accordance with this Agreement.


54

--------------------------------------------------------------------------------





“Unrestricted Subsidiary” shall mean a Subsidiary designated as such by the
Company in the most recent notice (or, prior to any such notice, on Schedule
8A(1)) with respect to such Subsidiary given by the Company pursuant to and in
accordance with the provisions of paragraph 5D.
“U.S. Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Voting Stock” shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
“Wholly-Owned Restricted Subsidiary” shall mean, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the equity interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company’s other Wholly-Owned Restricted
Subsidiaries at such time.
10C.    Accounting and Legal Principles, Terms and Determinations. All
references in this Agreement to “generally accepted accounting principles” shall
be deemed to refer to generally accepted accounting principles in effect in the
United States at the time of application thereof. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B. Any reference herein to any specific
citation, section or form of law, statute, rule or regulation shall refer to
such new, replacement or analogous citation, section or form should citation,
section or form be modified, amended or replaced. For purposes of determining
compliance with this Agreement (including, without limitation, Article 5,
Article 6 and the definitions of “Debt” and “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made. Notwithstanding the foregoing, if the Company


55

--------------------------------------------------------------------------------





notifies Prudential and each holder of the Notes that, in the Company’s
reasonable opinion, or if Prudential or the Required Holder(s) notify the
Company that, in Prudential’s or the Required Holder(s)’ reasonable opinion
that, a change has occurred with respect to generally accepted accounting
principles after the date of this Agreement with respect to the characterization
of operating leases which materially affects this Agreement, the Company and the
Required Holder(s) will negotiate in good faith to amend the applicable
provisions of this Agreement to preserve the original intent thereof in light of
such changes to generally accepted accounting principles, it being understood
that generally accepted accounting principles as in effect on the Effective Date
shall continue to apply until the effectiveness of any such amendment.
11.    MISCELLANEOUS.
11A.    Note Payments. The Company agrees that, so long as any Purchaser shall
hold any Note, it will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, and any other
amounts becoming due hereunder or under any other Transaction Document, which
comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit (not later than 12:00 noon, New York City time, on
the date due) to (i) such Purchaser’s account or accounts specified in the
Purchaser Schedule attached hereto in the case of any Series A Note or Series B
Note, (ii) such Purchaser’s account or accounts specified in the Confirmation of
Acceptance with respect to such Note in the case of any Shelf Note or (iii) such
other account or accounts in the United States as such Purchaser may from time
to time designate in writing, notwithstanding any contrary provision herein or
in any Note with respect to the place of payment. Each Purchaser agrees that,
before disposing of any Note, such Purchaser will make a notation thereon (or on
a schedule attached thereto) of all principal payments previously made thereon
and of the date to which interest thereon has been paid. The Company agrees to
afford the benefits of this paragraph 11A to any Transferee which shall have
made the same agreement as each Purchaser has made in this paragraph 11A. No
holder shall be required to present or surrender any Note or make any notation
thereon, except that upon the written request of the Company made concurrently
with or reasonably promptly after the payment or prepayment in full of any Note,
the applicable holder shall surrender such Note for cancellation, reasonably
promptly after such request, to the Company at its principal office.
11B.    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company shall pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:
(i)    (a) all stamp and documentary taxes and similar charges in connection
with the issuance of the Notes (but not in connection with any transfer
thereof), (b) costs of obtaining a private placement number from Standard and
Poor’s Ratings Group for the Notes and (c) fees and expenses of brokers, agents,
dealers, investment banks or other intermediaries or placement agents, in each
case as a result of the execution and delivery of this Agreement or the other
Transaction Documents or the issuance of the Notes (other than those retained by
any Purchaser or any Transferee, or any such fees or expenses upon transfer of
Notes);


56

--------------------------------------------------------------------------------





(ii)    document production and duplication charges and the reasonable and
documented fees and out-of-pocket expenses of any special counsel engaged by
Prudential, such Purchaser or such Transferee in connection with (a) this
Agreement, any of the other Transaction Documents and the transactions
contemplated hereby and (b) any subsequent proposed waiver, amendment or
modification of, or proposed consent under, this Agreement or any other
Transaction Document, whether or not such proposed waiver, amendment,
modification or consent shall be effected or granted;
(iii)    the costs and expenses, including attorneys’ and financial advisory
fees, incurred by such Purchaser or such Transferee (a) in enforcing (or
determining whether or how to enforce) any rights under this Agreement or the
Notes or any other Transaction Document or (b) in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or any other Transaction Document or the transactions
contemplated hereby or by reason of your or such Transferee’s having acquired
any Note, including without limitation costs and expenses incurred in any
workout, restructuring or renegotiation proceeding or bankruptcy case or in
connection with any prepayment of the Notes; and
(iv)    any judgment, liability, claim, order, decree, cost, fee, expense,
action or obligation resulting from the consummation of the transactions
contemplated hereby, (a) including the use of the proceeds of the Notes by the
Company, (b) excluding the transfer of any Note and (c) excluding that resulting
from the gross negligence or willful misconduct of Prudential, any Purchaser or
Transferee, as determined in a non-appealable judgment by a court of competent
jurisdiction.
The Company also will promptly pay or reimburse each Purchaser or holder of a
Note (upon demand, in accordance with each such Purchaser’s or holder’s written
instruction) for all fees and costs paid or payable by such Purchaser or holder
to the Securities Valuation Office of the National Association of Insurance
Commissioners in connection with the initial filing of this Agreement and all
related documents and financial information.
The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.
11C.    Consent to Amendments. This Agreement may be amended, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, action or omission to act, of the Required Holder(s) except
that, (i) with the written consent of the holders of all Notes of a particular
Series, and, if an Event of Default shall have occurred and be continuing, of
the holders of all Notes of all Series at the time outstanding (and not without
such written consents), the Notes of such Series may be amended or the
provisions thereof waived to change the maturity thereof, to change or affect
the principal thereof, or to change or affect the rate, method of computation or
time of payment of interest on or any Yield‑Maintenance Amount payable with
respect to the Notes of such Series, in each case in any manner detrimental to,
or disproportionate with respect to, any holder of a Note, (ii) without the
written consent of the holder or holders of all


57

--------------------------------------------------------------------------------





Notes at the time outstanding, no amendment to or waiver of the provisions of
this Agreement shall change or affect the provisions of paragraph 7A or this
paragraph 11C insofar as such provisions relate to proportions of the principal
amount of the Notes of any Series, or the rights of any individual holder of
Notes, required with respect to any declaration of Notes to be due and payable
or with respect to any consent, amendment, waiver or declaration, (iii) with the
written consent of Prudential (and not without the written consent of
Prudential) the provisions of paragraph 2B may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (iv) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2B and 3 may be amended or
waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes. Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
or any of its Subsidiaries and Prudential or the holder of any Note nor any
delay in exercising any rights hereunder, under any Note or under any other
Transaction Document shall operate as a waiver of any rights of Prudential or
any holder of any Note. Without limiting the generality of the foregoing, no
negotiations or discussions in which Prudential or any holder of any Note may
engage regarding any possible amendments, consents or waivers with respect to
this Agreement, the Notes or any other Transaction Document shall constitute a
waiver of any Default or Event of Default, any term of this Agreement, any Note
or any other Transaction Document or any rights of Prudential or any such holder
under this Agreement, the Notes or any other Transaction Document. As used
herein and in the Notes, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
11D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $500,000, except as may be necessary to (i) reflect any principal amount
not evenly divisible by $500,000 or (ii) enable the registration of transfer by
a holder of its entire holding of any Series of Notes; provided, however, that
no such minimum denomination shall apply to Notes issued upon transfer by any
holder of the Notes to Prudential or any of Prudential’s Affiliates or to any
other entity or group of Affiliates with respect to which the Notes so issued or
transferred shall be managed by a single entity. The Company shall keep at its
principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Notes of like tenor
and of a like aggregate principal amount, registered in the name of such
transferee or transferees. Each Transferee shall make the representations of
Purchasers set forth in paragraph 9 and shall agree to be bound by paragraph
11T. At the option of the holder of any Note, such Note may be exchanged for
other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to


58

--------------------------------------------------------------------------------





receive, provided that, the Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder’s attorney
duly authorized in writing. Any Note or Notes issued in exchange for any Note or
upon transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.
11E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Company shall not be affected by
notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion, provided that no additional obligation is
sought to be imposed on Company thereby.
11F.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or in any other Transaction
Documents or made in writing by or on behalf of the Company or any Guarantor in
connection herewith or therewith shall survive the execution and delivery of
this Agreement, the other Transaction Documents and the Notes, the transfer by
any Purchaser of any Note or portion thereof or interest therein and the payment
of any Note, and may be relied upon by any Transferee, regardless of any
investigation made at any time by or on behalf of any Purchaser or any
Transferee. Subject to the preceding sentence, this Agreement, the other
Transaction Documents and the Notes embody the entire agreement and
understanding between the Purchasers and the Company with respect to the subject
matter hereof and supersede all prior agreements and understandings relating to
such subject matter.
11G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.
11H.    Independence of Covenants; Beneficiaries of Covenants. All covenants
hereunder and in the other Transaction Documents shall be given independent
effect so that if a particular action or condition is prohibited by any one of
such covenants, the fact that it would be permitted by an exception to, or
otherwise be in compliance within the limitations of, another covenant shall not
(i) avoid the occurrence of a Default or Event of Default if such action is
taken or such condition exists or (ii) in any way prejudice an attempt by
Prudential or the holder of any


59

--------------------------------------------------------------------------------





Note to prohibit through equitable action or otherwise the taking of any action
by the Company or any Subsidiary which would result in a Default or Event of
Default. The covenants of the Company contained in this Agreement are intended
to be only for the benefit of Prudential, the Purchasers and the holders from
time of the Notes, and their respective successors and assigns (including,
without limitation, any Transferee), and are not intended to be for the benefit
of or enforceable by any other Person.
11I.    Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
Prudential or any Purchaser, addressed to Prudential or such Purchaser at the
address specified for such communications in the Purchaser Schedule attached
hereto (in the case of Prudential or the Purchasers of the Series A Notes or the
Series B Notes) or the Purchaser Schedule attached to the applicable
Confirmation of Acceptance (in the case of any Purchaser of any Shelf Notes) or
at such other address as Prudential or such Purchaser shall have specified to
the Company in writing, (ii) if to any other holder of any Note, addressed to
such other holder at such address as such other holder shall have specified to
the Company in writing or, if any such other holder shall not have so specified
an address to the Company, then addressed to such other holder in care of the
last holder of such Note which shall have so specified an address to the
Company, and (iii) if to the Company, addressed to it at 410 North Michigan
Avenue, Suite 400, Chicago, Illinois, 60611, Attention: Chief Financial Officer,
or at such other address as the Company shall have specified to the holder of
each Note in writing; provided, however, that the financial statements required
to be delivered under paragraphs 5A(i), (ii), (iii) and (iv) will be considered
delivered when transmitted electronically to an address designated by the holder
of the Notes if such an address has been so designated. Any communication to the
Company may, in addition to the above, be delivered by any other means either to
the Company at its address specified above or to any Authorized Officer of the
Company. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of e-mail or a facsimile transmission
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the e-mail
address or facsimile terminal, the e-mail address or number of which is listed
for the party receiving the communication in the Information Schedule or at such
other e-mail address or facsimile terminal as the party receiving the
information shall have specified in writing to the party sending such
information.
11J.    Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or
Yield-Maintenance Amount or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of, or
any date for a principal prepayment on, any Note is other than a Business Day,
then all payments due on such Note on such maturity date or principal prepayment
date that are to be made on such next


60

--------------------------------------------------------------------------------





succeeding Business Day shall include such additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.
11K.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory (without other qualification) to any Purchaser, to
any holder of Notes or to the Required Holder(s), the determination of such
satisfaction shall be made by such Purchaser, such holder or the Required
Holder(s), as the case may be, in the sole and exclusive judgment (exercised in
good faith) of the Person or Persons making such determination.
11L.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).
11M.    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE OTHER TRANSACTION
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS IN COOK COUNTY,
ILLINOIS, OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY HEREBY IRREVOCABLY
ACCEPTS, UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS WITH RESPECT
TO ANY SUCH ACTION OR PROCEEDING. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN PARAGRAPH 11I, SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT. THE COMPANY AGREES THAT A FINAL AND
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT OR SUCH JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER
JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN


61

--------------------------------------------------------------------------------





BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE COMPANY HAS OR MAY
HEREAFTER ACQUIRE IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE WITH RESPECT TO ITSELF OR
ITS PROPERTY), THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS. THE
COMPANY, PRUDENTIAL AND EACH PURCHASER HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
11N.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11O.    Descriptive Headings; Advice of Counsel; Interpretation. The descriptive
headings of the several paragraphs of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement. Each party to
this Agreement represents to the other parties to this Agreement that such party
has been represented by counsel in connection with this Agreement and the other
Transaction Documents, that such party has discussed this Agreement and the
other Transaction Documents with its counsel and that any and all issues with
respect to this Agreement and the other Transaction Documents have been resolved
as set forth herein. No provision of this Agreement or any other Transaction
Document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured, drafted or dictated
such provision.
11P.    Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in any number of counterparts (or counterpart signature pages), each of
which counterparts shall be an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “executed,” “signature,” and words of like import herein shall be deemed
to include electronic signatures which shall be of the same legal effect,
validity or enforceability as a manually executed signature, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the Illinois Electronic Commerce
Security Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
11Q.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder,


62

--------------------------------------------------------------------------------





and neither Prudential nor any Purchaser shall be responsible for the
obligations of, or any action taken or omitted by, any other such Person
hereunder.
11R.    Independent Investigation. Each Purchaser represents to and agrees with
each other Purchaser that it has made its own independent investigation of the
condition (financial and otherwise), prospects and affairs of the Company and
its Subsidiaries in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Company. No holder of Notes shall have any duties or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.
11S.    Directly or Indirectly. Where any provision in this Agreement refers to
actions to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.
11T.    Confidential Information. For the purposes of this paragraph 11T,
“Confidential Information” means information delivered to Prudential or any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
clearly proprietary in nature or is marked or labeled or otherwise adequately
identified when received by Prudential or such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to Prudential
or such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by Prudential or such Purchaser or any
person acting on Prudential’s or such Purchaser’s behalf, (c) otherwise becomes
known to Prudential or such Purchaser other than through disclosure by or on
behalf of the Company or any Subsidiary or other person under obligation of
confidentiality to the Company or any Subsidiary or (d) constitutes financial
statements delivered to Prudential or such Purchaser under paragraph 5A that are
otherwise publicly available. Prudential and each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by Prudential or such Purchaser in good faith to protect confidential
information of third parties delivered to Prudential or such Purchaser, provided
that Prudential or such Purchaser may deliver or disclose Confidential
Information together with notice of its confidentiality to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of this Agreement or
the investment represented by its Notes), (ii) its auditors, financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this paragraph 11T,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 11T),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 11T), (vi) any
federal or state regulatory authority having jurisdiction over such Purchaser,
(vii) the National Association of Insurance Commissioners or any successor
thereto (the “NAIC”) or the Capital Markets & Investment Analysis Office of the
NAIC


63

--------------------------------------------------------------------------------





or any successor to such Office or, in each case, any similar organization, or
any nationally recognized rating agency that requires access to information
about Prudential or such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to
Prudential or such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which Prudential or such
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent Prudential or such Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under such Purchaser’s Notes,
this Agreement or any other Transaction Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11T as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), or in connection with a transfer
contemplated by paragraph 11D, such holder will enter into an agreement with the
Company embodying the provisions of this paragraph 11T.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, Prudential, any Purchaser or any
holder of a Note is required to agree to a confidentiality undertaking (whether
through IntraLinks, another secure website, a secure virtual workspace or
otherwise) which is different from this paragraph 11T, this paragraph 11T shall
not be amended thereby and, as between Prudential, such Purchaser or such holder
and the Company, this paragraph 11T shall supersede any such other
confidentiality undertaking.
11U.    Transaction References. The Company agrees that Prudential and
Prudential Private Capital (or an Affiliate thereof) may (a) refer to its role
in establishing the Facility, to the purchase of the Notes and the maximum
aggregate principal amount of the Notes and the date on which the Facility and
Notes were established, on its internet site, social media channels or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium and (b) display the Company’s corporate logo in
conjunction with any such reference so long as prior to any such use or
reference the Company has approved such use or reference (such approval not to
be unreasonably withheld or delayed).
11V.    Binding Agreement. When this Agreement is executed and delivered by the
Company, Prudential, the Existing Holders, and the Effective Date Purchasers it
shall become a binding agreement between the Company, Prudential, the Existing
Holders, and the Effective Date Purchasers. This Agreement shall also inure to
the benefit of each Purchaser which shall have executed and delivered a
Confirmation of Acceptance, and each such Purchaser shall be bound by this
Agreement to the extent provided in such Confirmation of Acceptance.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES ON THE FOLLOWING PAGE.]


64

--------------------------------------------------------------------------------







Very truly yours,

OIL-DRI CORPORATION OF AMERICA



By:    /s/Daniel S. Jaffee    
    Name: Daniel S. Jaffee_________________
    Title: President and Chief Executive Officer
    
The foregoing Agreement
is hereby accepted as of the
date first above written


PGIM, INC.


By: __/s/_______________________________
Vice President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: __/s/________________________________
Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc. (as Investment Manager)


    
By:_/s/_____________________________
Vice President


65

--------------------------------------------------------------------------------









PHYSICIANS MUTUAL INSURANCE
COMPANY


BLUE CROSS AND BLUE
SHIELD OF MINNESOTA


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: __/s/___________________________
Vice President




PRU US PP CREDIT BM FUND


By:     Prudential Private Placement Investors,
    L.P. (as Investment Advisor)

By:     Prudential Private Placement Investors, Inc.
    (as its General Partner)

    By:__/s/_______________________________
        Vice President





















66

--------------------------------------------------------------------------------










EXHIBIT A-1
[FORM OF SERIES A NOTE]

OIL-DRI CORPORATION OF AMERICA

3.96% AMENDED AND RESTATED SERIES A SENIOR NOTE DUE AUGUST 1, 2020

No. R-__                                            [Date]

$________


FOR VALUE RECEIVED, the undersigned, OIL-DRI CORPORATION OF AMERICA, a
corporation organized and existing under the laws of the State of Delaware
(herein called the “Company”), hereby promises to pay to
____________________________ ___________________________, or registered assigns,
the principal sum of _________________________ DOLLARS on August 1, 2020, with
interest (computed on the basis of a 360-day year--30-day month) (a) on the
unpaid balance thereof at the rate of 3.96% per annum (or, during any period
when an Event of Default shall be in existence, at the election of the Required
Holder(s) at the Default Rate (as defined below)) from the date hereof, payable
semiannually on the 1st day of February and August in each year, commencing with
the February or August next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
Yield-Maintenance Amount and, to the extent permitted by applicable law, any
overdue payment of interest, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the Default Rate. The “Default Rate” shall mean a rate per
annum from time to time equal to the greater of (i) 5.96% or (ii) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank from time to time in
New York City as its Prime Rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
This Note is one of a series of Senior Notes (herein called the “Notes”)
outstanding under an Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 15, 2020 (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the provisions thereof,
the “Agreement”), between the Company, on the one hand, and PGIM, Inc.,


A-1-1

--------------------------------------------------------------------------------





the Existing Holders, the Effective Date Purchasers and each Prudential
Affiliate which becomes a party thereto, on the other hand, and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
paragraph 11T of the Agreement and (ii) to have made the representations set
forth in paragraph 9 of the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.
This Note is guaranteed pursuant to one or more Guaranty Agreements executed by
certain guarantors. Reference is made to such Guaranty Agreements for a
statement concerning the terms and conditions governing such guarantee of the
obligations of the Company hereunder.
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
This Note amends and restates in its entirety that certain 3.96% SENIOR NOTE DUE
AUGUST 1, 2020 made by the Company in favor of [_________________] (the
“Existing Note”) and is in no way intended to constitute a novation of the
Existing Note. All accrued and unpaid interest on the Existing Note at the
interest rate set forth therein (prior to the amendment and restatement thereof)
for periods prior to the date hereof shall remain outstanding and be payable to
the holder of this Note on the first interest payment date hereunder following
the date hereof.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).


A-1-2

--------------------------------------------------------------------------------





OIL-DRI CORPORATION OF AMERICA


By:        
    Title:    


A-1-3

--------------------------------------------------------------------------------








EXHIBIT A-2
[FORM OF SERIES B NOTE]

OIL-DRI CORPORATION OF AMERICA

3.95% SERIES B SENIOR NOTE DUE MAY 15, 2030

No. R-__                                            [Date]

$________


FOR VALUE RECEIVED, the undersigned, OIL-DRI CORPORATION OF AMERICA, a
corporation organized and existing under the laws of the State of Delaware
(herein called the “Company”), hereby promises to pay to
____________________________ ___________________________, or registered assigns,
the principal sum of _________________________ DOLLARS on May 15, 2030, with
interest (computed on the basis of a 360-day year--30-day month) (a) on the
unpaid balance thereof at the rate of 3.95% per annum (or, during any period
when an Event of Default shall be in existence, at the election of the Required
Holder(s) at the Default Rate (as defined below)) from the date hereof, payable
semiannually on the 15th day of May and November in each year, commencing with
the May or November next succeeding the date hereof, until the principal hereof
shall have become due and payable, and (b) on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of Yield-Maintenance
Amount and, to the extent permitted by applicable law, any overdue payment of
interest, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
Default Rate. The “Default Rate” shall mean a rate per annum from time to time
equal to the greater of (i) 5.95% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank from time to time in New York City as
its Prime Rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of May 15, 2020 (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the provisions thereof, the
“Agreement”), between the Company, on the one hand, and PGIM, Inc., the Existing
Holders, the Effective Date Purchasers and each Prudential Affiliate which
becomes


A-2-1

--------------------------------------------------------------------------------





a party thereto, on the other hand, and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in paragraph 11T of the
Agreement and (ii) to have made the representations set forth in paragraph 9 of
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.
This Note is guaranteed pursuant to one or more Guaranty Agreements executed by
certain guarantors. Reference is made to such Guaranty Agreements for a
statement concerning the terms and conditions governing such guarantee of the
obligations of the Company hereunder.
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
OIL-DRI CORPORATION OF AMERICA



By:        
    Title:    


A-2-2

--------------------------------------------------------------------------------









A-2-3

--------------------------------------------------------------------------------






EXHIBIT A-3
[FORM OF SHELF NOTE]

OIL-DRI CORPORATION OF AMERICA

___% SERIES ___ SENIOR NOTE DUE _____________
No.      
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

FOR VALUE RECEIVED, the undersigned, OIL-DRI CORPORATION OF AMERICA, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), hereby promises to pay to ________________________, or registered
assigns, the principal sum of ____________________ DOLLARS [on the Final
Maturity Date specified above] [, payable on the Principal Prepayment Dates and
in the amounts specified above, and on the Final Maturity Date specified above
in an amount equal to the unpaid balance of the principal hereof,] with interest
(computed on the basis of a 360-day year—30-day month) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) (i) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of Yield Maintenance Amount, any overdue payment
of interest (to the extent permitted by applicable law), and (ii) during any
period when an Event of Default shall be in existence, at the election of the
Required Holder(s) of this Series of Notes, on the entire unpaid principal
balance hereof, at a rate per annum from time to time equal to the Default Rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand). The “Default Rate” shall mean a rate per
annum from time to time equal to the lesser of (i) the maximum rate permitted by
applicable law, and (ii) the greater of (a) 2.00% over the Interest Rate
specified above or (b) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate.
Payments of principal of, interest on and any Yield Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank, National Association, in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.
This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to an
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of May
15, 2020 (as amended,


A-3-1

--------------------------------------------------------------------------------





restated, supplemented or otherwise modified from time to time in accordance
with the provisions thereof, the “Agreement”), between the Company, on the one
hand, and PGIM, Inc., the Existing Holders, the Effective Date Purchasers and
each Prudential Affiliate which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
The Company agrees to make required prepayments of principal on the dates and in
the amounts specified above or in the Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, on the terms
specified in the Agreement, but not otherwise.
This Note is guaranteed pursuant to one or more Guaranty Agreements executed by
certain guarantors. Reference is made to such Guaranty Agreements for a
statement concerning the terms and conditions governing such guarantee of the
obligations of the Company hereunder.
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).


OIL-DRI CORPORATION OF AMERICA


By:        
    Title:    


A-3-2

--------------------------------------------------------------------------------









A-3-3

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF DISBURSEMENT DIRECTION LETTER]
[On Company Letterhead - place on one page]
[______________], 2020
Each of the Purchasers named in
the Purchaser Schedule attached
to the Note Agreement as purchasers of Series B Notes
c/o Prudential Private Capital
180 North Stetson Street, Suite 5600
Chicago, Illinois 60601
Re:    3.95% Senior Notes due May 15, 2030 (the “Notes”)
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Note Purchase and Private
Shelf Agreement (the “Note Agreement”), dated May 15, 2020, between Oil-Dri
Corporation of America, a Delaware corporation (the “Company”), on the one hand,
and PGIM, Inc., the Existing Holders, the Effective Date Purchasers and each
Prudential Affiliate which becomes a party thereto on the other hand.
Capitalized terms used herein shall have the meanings assigned to such terms in
the Note Agreement.
You are hereby irrevocably authorized and directed to disburse the $10,000,000
purchase price of the Notes by wire transfer of immediately available funds to
[bank name and address], ABA #______________, for credit to the account of
___________, account no. _____________.
Disbursement when so made shall constitute payment in full of the purchase price
of the Notes and shall be without liability of any kind whatsoever to you.
Very truly yours,

Oil-Dri Corporation of America



By:        
    Title:    




B-1

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF REQUEST FOR PURCHASE]

[_________________________]

REQUEST FOR PURCHASE
Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (as the same may have been heretofore amended, the “Note Agreement”),
dated May 15, 2020, between Oil-Dri Corporation of America, a Delaware
corporation (the “Company”), on the one hand, and PGIM, Inc., the Existing
Holders, the Effective Date Purchasers and each Prudential Affiliate which
becomes a party thereto, on the other hand. Capitalized terms used and not
otherwise defined herein shall have the respective meanings specified in the
Agreement.
Pursuant to Paragraph 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:
1.    Aggregate principal amount of the Notes covered hereby (the “Notes”)
$__________1 
2.    Individual specifications of the Notes:
Principal Amount
Final Maturity Date
Principal Prepayment Dates and Amounts
Interest Payment Period2
 
 
 
 
 
 
 
 


3.    Use of proceeds of the Notes:
4.    Proposed day for the closing of the purchase and sale of the Notes:
5.    The purchase price of the Notes is to be transferred to:




__________________________________


1Minimum principal amount of $10,000,000
    2Specify quarterly or semiannually in arrears






C-1

--------------------------------------------------------------------------------





Names, Address and ABA Routing Number of Bank
Number of Account
 
 



6.    The Company certifies (a) that the representations and warranties
contained in paragraph 8 of the Agreement are true on and as of the date of this
Request for Purchase, and (b) that there exists on the date of this Request for
Purchase no Event of Default or Default.


Dated:
OIL-DRI CORPORATION OF AMERICA



By:        
    Authorized Officer




C-2

--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF CONFIRMATION OF ACCEPTANCE]

[__________________________]

CONFIRMATION OF ACCEPTANCE
Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement (as the same may have been heretofore amended, the “Agreement”), dated
as of May 15, 2020 between Oil-Dri Corporation of America (the “Company”), on
the one hand, and PGIM, Inc. (“Prudential”), the Existing Holders, the Effective
Date Purchasers and each Prudential Affiliate which becomes a party thereto, on
the other hand. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement.
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(5) and 2B(7) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement, and agrees that it is a Purchaser thereunder.
Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.    Accepted Notes: Aggregate principal amount $__________________
(A)    (a) Name of Purchaser:
(b) Principal amount:
    (c) Final maturity date:
    (d) Principal prepayment dates and amounts:
    (e) Interest rate:
    (f) Interest payment period:
    (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule
(B)    (a) Name of Purchaser:
    (b) Principal amount:
    (c) Final maturity date:
    (d) Principal prepayment dates and amounts:
    (e) Interest rate:
    (f) Interest payment period:
    (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule
[(C), (D)    same information as above.]


D-1

--------------------------------------------------------------------------------





II.    Closing Day:


Dated:                
OIL-DRI CORPORATION OF AMERICA



By:        
    Title:    
[PRUDENTIAL AFFILIATE]



By:        
    Vice President




D-2

--------------------------------------------------------------------------------






EXHIBIT E
[FORM OF CONFIRMATION OF GUARANTY]

CONFIRMATION OF GUARANTY AGREEMENT
THIS CONFIRMATION OF GUARANTY AGREEMENT (this “Confirmation”) is entered into on
a joint and several basis by each of the undersigned (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”) in favor of PGIM, Inc. (“Prudential”) and the holders of the Notes
(as defined below) from time to time (the “Holders”, together with Prudential,
the “Guaranty Beneficiaries”). Capitalized terms used herein and not otherwise
defined shall have the meanings given in the Note Agreement, as defined below.
WHEREAS, each of the Guarantors is a direct or indirect subsidiary of OIL-DRI
CORPORATION OF AMERICA, a Delaware corporation (the “Company”);
WHEREAS, the Company, Prudential, the Existing Holders, the Effective Date
Purchasers and each Prudential Affiliate which becomes a party thereto are
parties to the Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of May 15, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Note Agreement”).
WHEREAS, each Guarantor is party to the Amended and Restated Guaranty Agreement,
dated as of May 15, 2020 (the “Guaranty Agreement”), under which each Guarantor
has guaranteed the Company’s obligations under the Note Agreement and the Notes.
WHEREAS, pursuant to the Request for Purchase dated as of _____________ and the
Confirmation of Acceptance dated as of _______________, the Company will issue
and certain Prudential Affiliates (the “Series ___ Purchasers”) will purchase
the Company’s ______% Series _____ Senior Notes Due _____ (the “Series _____
Notes”).
WHEREAS, each Guarantor will benefit from the proceeds of the issuance of the
Series ____ Notes.
WHEREAS, the Guaranty Beneficiaries have required as a condition to the
effectiveness of the Series ___ Purchasers’ obligations to purchase the Series
____ Notes that each of the Guarantors execute and deliver this Confirmation,
and that each Guarantor reaffirm that the Guaranty Agreement guarantees the
liabilities and obligations of the Company under the Series ____ Notes.
NOW, THEREFORE, in order to induce, and in consideration of, the purchase of the
Series ____ Notes by the Series ___ Purchasers, each Guarantor hereby, jointly
and severally, covenants and agrees with, and represents and warrants to, each
of the Series ___ Purchasers, each Holder from time to time of the Notes and
Prudential as follows:
1.    Confirmation of Guaranty Agreement. Each Guarantor hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Guaranty


E-1

--------------------------------------------------------------------------------





Agreement, and confirms and agrees that each reference in the Guaranty Agreement
to the Guarantied Obligations includes the obligations of the Company under the
Series ____ Notes. Each Guarantor acknowledges that the Guaranty Agreement
remains in full force and effect and is hereby ratified and confirmed. Without
limiting the generality of the foregoing, each Guarantor hereby acknowledges and
confirms that it intends that the Guaranty Agreement will continue to secure, to
the fullest extent provided thereby, the payment and performance of all
Guarantied Obligations, including, without limitation, the payment and
performance of the obligations of the Company under the Series _____ Notes. Each
Guarantor confirms and agrees that, with respect to the Guaranty Agreement, each
and every covenant, condition, obligation, representation (except those
representations which relate only to a specific date, which are confirmed as of
such date only), warranty and provision set forth therein is, and shall continue
to be, in full force and effect and are hereby confirmed and ratified in all
respects.
2.    Successors and Assigns. All covenants and other agreements contained in
this Confirmation by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including, without
limitation, any subsequent Holder of a Note) whether so expressed or not.
3.    No Waiver. The execution of this Confirmation shall not operate as a
novation, waiver of any right, power or remedy of any Guaranty Beneficiary, nor
constitute a waiver of any provision of the Note Agreement or any Note.
4.    Governing Law. This Confirmation shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Illinois excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
5.    Severability. Any provision of this Confirmation that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
6.    Counterparts. This Confirmation may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
7.    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
8.    Authorization. Each Guarantor is duly authorized to execute and deliver
this Confirmation and is and will continue to be duly authorized to perform its
obligations under the Guaranty Agreement.


E-2

--------------------------------------------------------------------------------





9.    No Defenses. Each Guarantor hereby represents and warrants to, and
covenants that, as of the date hereof, (a) such Guarantor has no defenses,
offsets or counterclaims of any kind or nature whatsoever against any Guaranty
Beneficiary with respect to the Guarantied Obligations (as defined in the
Guaranty Agreement) or any action previously taken or not taken by any Guaranty
Beneficiary with respect thereto, and (b) that each Guaranty Beneficiary has
fully performed all obligations to such Guarantor which it may have had or has
on and as of the date hereof.
[signature page follows]


E-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Confirmation of Guaranty Agreement has been duly
executed and delivered as of the date first above written.




OIL-DRI CORPORATION OF AMERICA



By:        
    Title:    




E-4

--------------------------------------------------------------------------------






EXHIBIT F-1
[FORM OF OPINION OF COMPANY’S AND GUARANTORS’ COUNSEL]








F-1-1

--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF OPINION OF COMPANY’S AND GUARANTORS’ IN-HOUSE COUNSEL]




G-1

--------------------------------------------------------------------------------







EXHIBIT G
[FORM OF GUARANTY AGREEMENT]


AMENDED AND RESTATED GUARANTY AGREEMENT


This AMENDED AND RESTATED GUARANTY AGREEMENT (the “Guaranty”), dated as of May
15, 2020, is made by each of the parties signatory hereto as a “Guarantor”
(each, a “Guarantor”) in favor of the Guaranty Beneficiaries (as defined below).
WITNESSETH:
WHEREAS, Oil-Dri Corporation of America, a Delaware corporation (the “Company”),
has entered into that certain Amended and Restated Note Purchase and Private
Shelf Agreement (as amended, the “Note Agreement”), dated as of May 15, 2020,
between the Company on the one hand and PGIM, Inc., the Existing Holders, the
Effective Date Purchasers and each Prudential Affiliate which becomes a party
thereto on the other hand (collectively, together with any other holders of the
Notes from time to time, the “Guaranty Beneficiaries”, and each, a “Guaranty
Beneficiary”) pursuant to which the Company has authorized the issuance of the
Notes referred to therein; and
WHEREAS, in connection with the Existing Agreement (as defined in the Note
Agreement), the Guarantors are parties to a Guaranty Agreement in favor of the
holders of the Notes (as defined in the Existing Guaranty), dated as of November
12, 2010 (the “Existing Guaranty”);
WHEREAS, in connection with the Note Agreement, the parties hereto wish to amend
and restate the Existing Guaranty as set forth herein;
WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Company; and
WHEREAS, as a condition to entering into the Note Agreement, PGIM, Inc., the
Existing Holders and the Effective Date Purchasers have required that the
Guarantors execute and deliver this Guaranty for the benefit of the Guaranty
Beneficiaries;
NOW THEREFORE, to satisfy one of the conditions precedent to the effectiveness
of the Note Agreement, for and in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, each Guarantor, intending
to be legally bound, does hereby covenant and agree as follows:


G-2

--------------------------------------------------------------------------------





1.    DEFINITIONS; RECITALS. Capitalized terms that are used in this Guaranty
and not defined in this Guaranty shall have the meaning ascribed to them in the
Note Agreement. The recitals in this Guaranty are incorporated into this
Guaranty.
2.    THE GUARANTY.
2A.    Guaranty of Payment. Each Guarantor, jointly and severally, absolutely,
unconditionally and irrevocably guarantees the full and prompt payment in United
States currency when due (whether at maturity, a stated prepayment date or
earlier by reason of acceleration or otherwise) and at all times thereafter, of
all of the indebtedness, existing on the date hereof or arising from time to
time hereafter, whether direct or indirect, joint or several, actual, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, of the Company to
any Guaranty Beneficiary under or in respect of the Note Agreement, the Notes
and the other Transaction Documents, including, without limitation, the
principal of and interest (including, without limitation, interest accruing
before, during or after any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding, and, if interest
ceases to accrue by operation of law by reason of any such proceeding, interest
which otherwise would have accrued in the absence of such proceeding, whether or
not allowed as a claim in such proceeding) on the Notes and any
Yield-Maintenance Amount (collectively, the “Guarantied Obligations”). This is a
continuing guaranty of payment and not of collection. Notwithstanding the
foregoing, the aggregate amount of any Guarantor’s liability under this Guaranty
shall not exceed the maximum amount that such Guarantor can guaranty without
violating, or causing this Guaranty or such Guarantor’s obligations under this
Guaranty to be void, voidable or otherwise unenforceable under, any fraudulent
conveyance or fraudulent transfer law, including Section 548(a)(2) of the
Bankruptcy Code.
Upon an Event of Default, any Guaranty Beneficiary may, at its sole election and
without notice, proceed directly and at once against any Guarantor to seek and
enforce payment of, and to collect and recover, the Guarantied Obligations, or
any portion thereof, without first proceeding against the Company, any other
Guarantor or any other Person or against any security for the Guarantied
Obligations or for the liability of any such other Person or the Guarantor
hereunder. Each Guaranty Beneficiary shall have the exclusive right to determine
the application of payments and credits, if any, to such Guaranty Beneficiary
from each Guarantor, the Company or from any other Person on account of the
Guarantied Obligations or otherwise. This Guaranty and all covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such a time as all of the Guarantied
Obligations shall be indefeasibly paid in full in cash.
2B.    Obligations Unconditional. The obligations of each Guarantor under this
Guaranty shall be continuing, absolute and unconditional, irrespective of (i)
the invalidity or unenforceability of the Note Agreement, the Notes or any other
agreements, documents, certificates and instruments now or hereafter executed or
delivered by the Company or any other Guarantor or any other Person in
connection with the Note Agreement or any provision thereof; (ii) the absence of
any attempt by any Guaranty Beneficiary to collect the Guarantied Obligations or
any portion thereof from the Company, any other Guarantor or any other Person or
other action to enforce the


G-3

--------------------------------------------------------------------------------





same; (iii) any failure by any Guaranty Beneficiary to acquire, perfect or
maintain any security interest or lien in, or take any steps to preserve its
rights to, any security for the Guarantied Obligations or any portion thereof or
for the liability of any Guarantor hereunder or the liability of the Company,
any other Guarantor or any other Person or any or all of the Guarantied
Obligations; (iv) any defense arising by reason of any disability (other than a
defense of payment, unless the payment on which such defense is based was or is
subsequently invalidated, declared to be fraudulent or preferential, otherwise
avoided and/or required to be repaid to the Company or a Guarantor, as the case
may be, or the estate of any such party, a trustee, receiver or any other Person
under any bankruptcy law, state or federal law, common law or equitable cause,
in which case there shall be no defense of payment with respect to such payment)
of the Company or any other Person liable on the Guarantied Obligations or any
portion thereof; (v) any Guaranty Beneficiary's election, in any proceeding
instituted under Chapter 11 of Title 11 of the Federal Bankruptcy Code (11
U.S.C. §101 et seq.) (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a security
interest to any Guaranty Beneficiary by the Company as debtor-in-possession, or
extension of credit, under Section 364 of the Bankruptcy Code; (vii) the
disallowance or avoidance of all or any portion of any Guaranty Beneficiary 's
claim(s) for repayment of the Guarantied Obligations under the Bankruptcy Code
or any similar state law or the avoidance, invalidity or unenforceability of any
Lien securing the Guarantied Obligations or the liability of any Guarantor
hereunder or of the Company or any other guarantor of all or any part of the
Guarantied Obligations; (viii) any amendment to, waiver or modification of, or
consent, extension, indulgence or other action or inaction under or in respect
of the Note Agreement, the Notes or any other agreements, documents,
certificates and instruments now or hereafter executed or delivered by the
Company or any Guarantor or any other guarantor in connection with the Note
Agreement (including, without limitation, any increase in the interest rate on
the Notes); (ix) any change in any provision of any applicable law or
regulation; to the extent the same may be waived under any such applicable law
or regulation; (x) any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, binding on or
affecting any Guarantor, the Company or any other guarantor or any of their
assets; (xi) the certificate of incorporation or articles of organization (as
the case may be), or the by-laws or limited liability company agreement (as the
case may be) of any Guarantor or the Company or any other guarantor; (xii) any
mortgage, indenture, lease, contract, or other agreement (including without
limitation any agreement with stockholders), instrument or undertaking to which
any Guarantor or the Company is a party or which purports to be binding on or
affect any such Person or any of its assets; (xiii) any bankruptcy, insolvency,
readjustment, composition, liquidation or similar proceeding with respect to the
Company, any Guarantor or any other guarantor of all or any portion of any
Guarantied Obligations or any such Person's property and any failure by any
Guaranty Beneficiary to file or enforce a claim against the Company, any
Guarantor or any such other Person in any such proceeding; (xiv) any failure on
the part of the Company for any reason to comply with or perform any of the
terms of any other agreement with any Guarantor; or (xv) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor (other than a defense of payment, unless the payment on which such
defense is based was or is subsequently invalidated, declared to be fraudulent
or preferential, otherwise avoided and/or required to be repaid to the Company
or a Guarantor, as the case may be, or the estate of any such party, a trustee,
receiver or any other Person under any bankruptcy law, state or federal law,
common law or equitable cause, in which case there shall be no defense of
payment with respect to such payment).


G-4

--------------------------------------------------------------------------------





2C.    Obligations Unimpaired. Each Guarantor agrees that each Guaranty
Beneficiary is authorized, without demand or notice, which demand and notice are
hereby waived, and without discharging or otherwise affecting the obligations of
any Guarantor hereunder (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time to (i)
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, the Guarantied Obligations or any portion thereof, or
otherwise modify, amend or change the terms of the Note Agreement, the Notes or
any other agreements, documents, certificates and instruments now or hereafter
executed or delivered by the Company or any Guarantor in connection with the
Note Agreement; (ii) accept partial payments on the Guarantied Obligations;
(iii) take and hold security for the Guarantied Obligations or any portion
thereof or any other liabilities of the Company, the obligations of any
Guarantor under this Guaranty and the obligations under any other guaranties and
sureties of all or any of the Guarantied Obligations, and exchange, enforce,
waive, release, sell, transfer, assign, abandon, fail to perfect, subordinate or
otherwise deal with any such security; (iv) apply such security and direct the
order or manner of sale thereof as any Guaranty Beneficiary may determine in its
sole discretion; (v) settle, release, compromise, collect or otherwise liquidate
the Guarantied Obligations or any portion thereof and any security therefor or
guaranty thereof in any manner; (vi) extend additional loans, credit and
financial accommodations to the Company and otherwise create additional
Guarantied Obligations; (vii) waive strict compliance with the terms of the Note
Agreement, the Notes or any other agreements, documents, certificates and
instruments now or hereafter executed or delivered by the Company or any
Guarantor in connection with the Note Agreement and otherwise forbear from
asserting any Guaranty Beneficiary's rights and remedies thereunder; (viii) take
and hold additional guaranties or sureties and enforce or forbear from enforcing
any guaranty or surety of any other guarantor or surety of the Guarantied
Obligations, any portion thereof or release or otherwise take any action (or
omit to take any action) with respect to any such guarantor or surety; (ix)
assign this Guaranty in part or in whole in connection with any assignment of
the Guarantied Obligations or any portion thereof; (x) exercise or refrain from
exercising any of its rights against the Company or any Guarantor; and (xi)
apply any sums, by whomsoever paid or however realized, to the payment of the
Guarantied Obligations as any Guaranty Beneficiary in its sole discretion may
determine.
2D.    Waivers of Guarantors. Each Guarantor waives for the benefit of the
Guaranty Beneficiaries:
(i)    any right to require any Guaranty Beneficiary, as a condition of payment
or performance by such Guarantor or otherwise to (a) proceed against the
Company, any other Guarantor, any other guarantor of the Guarantied Obligations
or any other Person, (b) proceed against or exhaust any security given to or
held by any Guaranty Beneficiary in connection with the Guarantied Obligations
or any other guaranty, or (c) pursue any other remedy available to any Guaranty
Beneficiary whatsoever;
(ii)    any defense arising by reason of (a) the incapacity, lack of authority
or any disability of the Company, including, without limitation, any defense
based on or arising out of the lack of validity or the unenforceability of the
Guarantied Obligations or any agreement or instrument relating thereto (other
than a defense of payment, unless the payment on which such defense is based was
or is subsequently invalidated, declared to be fraudulent or preferential,
otherwise avoided


G-5

--------------------------------------------------------------------------------





and/or required to be repaid to the Company or a Guarantor, as the case may be,
or the estate of any such party, a trustee, receiver or any other Person under
any bankruptcy law, state or federal law, common law or equitable cause, in
which case there shall be no defense of payment with respect to such payment),
(b) the cessation of the liability of the Company from any cause other than
indefeasible payment in full of the Guarantied Obligations in cash or (c) any
act or omission of any Guaranty Beneficiary or any other Person which directly
or indirectly, by operation of law or otherwise, results in or aids the
discharge or release of the Company or any security given to or held by any
Guaranty Beneficiary in connection with the Guarantied Obligations or any other
guaranty;
(iii)    any defense based upon any Guaranty Beneficiary’s errors or omissions
in the administration of the Guarantied Obligations;
(iv)    (a) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations thereunder except to the
extent any such principle, provision or discharge may not be waived under
applicable law, (b) the benefit of any statute of limitations affecting the
Guarantied Obligations or such Guarantor’s liability hereunder or the
enforcement hereof, (c) any rights to set-offs, recoupments and counterclaims,
and (d) promptness, diligence and any requirement that any Guaranty Beneficiary
protect, maintain, secure, perfect or insure any Lien or any property subject
thereto;
(v)    notices (a) of nonperformance or dishonor, (b) of acceptance of this
Guaranty by any Guaranty Beneficiary or by any Guarantor, (c) of default in
respect of the Guarantied Obligations or any other guaranty, (d) of the
existence, creation or incurrence of new or additional indebtedness, arising
either from additional loans extended to the Company or otherwise, (e) that the
principal amount, or any portion thereof, and/or any interest on any document or
instrument evidencing all or any part of the Guarantied Obligations is due, (f)
of any and all proceedings to collect from the Company, any Guarantor or any
other guarantor of all or any part of the Guarantied Obligations, or from anyone
else, (g) of exchange, sale, surrender or other handling of any security or
collateral given to any Guaranty Beneficiary to secure payment of the Guarantied
Obligations or any guaranty therefor, (h) of renewal, extension or modification
of any of the Guarantied Obligations, (i) of assignment, sale or other transfer
of any Note to a Transferee, or (j) of any of the matters referred to in
paragraph 2B and any right to consent to any thereof;
(vi)    presentment, demand for payment or performance and protest and notice of
protest with respect to the Guarantied Obligations or any guaranty with respect
thereto; and
(vii)    any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
Each Guarantor agrees that no Guaranty Beneficiary shall be under any obligation
to marshall any assets in favor of such Guarantor or against or in payment of
any or all of the Guarantied Obligations.


G-6

--------------------------------------------------------------------------------





No Guarantor will exercise any rights which it may have acquired by way of
subrogation under this Guaranty, by any payment made hereunder or otherwise, or
accept any payment on account of such subrogation rights, or any rights of
reimbursement or indemnity or contribution or any rights or recourse to any
security for the Guarantied Obligations or this Guaranty unless at the time of
such Guarantor's exercise of any such right there shall have been performed and
indefeasibly paid in full in cash all of the Guarantied Obligations.
2E.    Revival. Each Guarantor agrees that, if any payment made by the Company
or any other Person is applied to the Guarantied Obligations and is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any security are required to be returned by any Guaranty Beneficiary to the
Company, its estate, trustee, receiver or any other Person, including, without
limitation, any Guarantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
such Guarantor's liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
this Guaranty shall have been canceled or surrendered (and if any lien, security
interest or other collateral securing such Guarantor's liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
this Guaranty (and such lien, security interest or other collateral) shall be
reinstated and returned in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment (or any
lien, security interest or other collateral securing such obligation).
2F.    Obligation to Keep Informed. Each Guarantor shall be responsible for
keeping itself informed of the financial condition of the Company and any other
Persons primarily or secondarily liable on the Guarantied Obligations or any
portion thereof, and of all other circumstances bearing upon the risk of
nonpayment of the Guarantied Obligations or any portion thereof, and each
Guarantor agrees that no Guaranty Beneficiary shall have any duty to advise such
Guarantor of information known to such Guaranty Beneficiary regarding such
condition or any such circumstance. If any Guaranty Beneficiary, in its
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Guaranty Beneficiary shall not be under any
obligation (i) to undertake any investigation, whether or not a part of its
regular business routine, (ii) to disclose any information which such Guaranty
Beneficiary wishes to maintain confidential, or (iii) to make any other or
future disclosures of such information or any other information to any
Guarantor.
2G.    Bankruptcy. If any Event of Default specified in clauses (vii) or (viii)
of paragraph 7A of the Note Agreement shall occur and be continuing, then each
Guarantor agrees to immediately pay to the Guaranty Beneficiaries the full
outstanding amount of the Guarantied Obligations without notice.
No waiver by any Guarantor in this Guaranty shall, in and of itself, be deemed a
waiver by the Company of any right of, or benefit afforded to, the Company under
the Note Agreement.
3.    REPRESENTATIONS AND WARRANTIES.


G-7

--------------------------------------------------------------------------------





Each Guarantor represents, covenants and warrants as follows:
3A.    Organization. Such Guarantor is a corporation or limited liability
company (as the case may be) duly organized and existing in good standing under
the laws of the state of its organization and is qualified to do business and in
good standing in every jurisdiction where the ownership of its property or the
nature of the business conducted by it makes such qualification necessary and in
which the failure to be so qualified or licensed could be reasonably likely to
have a Material Adverse Effect.
3B.    Power and Authority. Such Guarantor has all requisite power to conduct
its business as currently conducted and as currently proposed to be conducted.
Such Guarantor has all requisite power to execute, deliver and perform its
obligations under this Guaranty. The execution, delivery and performance of this
Guaranty have been duly authorized by all requisite action and this Guaranty has
been duly executed and delivered by authorized officers of such Guarantor and is
the valid obligation of such Guarantor, legally binding upon and enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
3C.    Conflicting Agreements and Other Matters. The execution and delivery of
this Guaranty and the fulfillment of or the compliance with the terms and
provisions hereof will not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of such Guarantor or any of its Subsidiaries pursuant to, the
certificate of incorporation or articles of organization (as the case may be),
the by-laws or limited liability company agreement (as the case may be) of such
Guarantor or any of its Subsidiaries any award of any arbitrator or any
agreement (including any agreement with stockholders or holders of membership
interests (as the case may be) of such Guarantor or Persons with direct or
indirect ownership interests in stockholders or holders of membership interests
(as the case may be) of such Guarantor), instrument, order, judgment, decree,
statute, law, rule or regulation to which such Guarantor or any of its
Subsidiaries is subject. Neither such Guarantor nor any of its Subsidiaries is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing any Indebtedness of such Guarantor or such Subsidiary any agreement
relating thereto or any other contract or agreement (including its charter)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, obligations of such Guarantor of the type to be evidenced by this Guaranty.
3D.    ERISA. The execution and delivery of this Guaranty will be exempt from,
or will not involve any transaction which is subject to, the prohibitions of
section 406 of ERISA and will not involve any transaction in connection with
which a penalty could be imposed under section 502(i) of ERISA or a tax could be
imposed pursuant to section 4975 of the Code.
3E.    Governmental Consent. Neither the nature of such Guarantor or of any
Subsidiary of such Guarantor nor any of their respective businesses or
properties, nor any relationship between such Guarantor or any Subsidiary of
such Guarantor and any other Person, nor any circumstance in connection with the
execution, delivery and performance of this Guaranty,


G-8

--------------------------------------------------------------------------------





is such as to require any authorization, consent, approval, exemption or other
action by or notice to or filing with any court or administrative or
governmental body (including, without limitation, notifications required by the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, but excluding routine
filings after the date of closing with the Securities and Exchange Commission
and/or state Blue Sky authorities).
3F.    Regulatory Status. Neither such Guarantor nor any Subsidiary of the
Guarantor is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” or an “affiliate”
of a “holding company” or a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) a “public utility” within the meaning of the Federal Power Act, as
amended.
4.    MISCELLANEOUS.
4A.    Successors, Assigns and Participants. This Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
each Guaranty Beneficiary and its successors, transferees and assigns; all
references herein to a Guarantor shall be deemed to include its successors and
assigns, and all references herein to any Guaranty Beneficiary shall be deemed
to include its successors and assigns. This Guaranty shall be enforceable by
each Guaranty Beneficiary and any of such Guaranty Beneficiary's successors,
assigns and participants, and any such successors and assigns shall have the
same rights and benefits with respect to each Guarantor under this Guaranty as
such Guaranty Beneficiary hereunder.
4B.    Consent to Amendments. This Guaranty may be amended, and a Guarantor may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if such Guarantor shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes,
except that, without the written consent of all of the holders of the Notes, (i)
no amendment to or waiver of the provisions of this Guaranty shall change or
affect the provisions of this paragraph 4B insofar as such provisions relate to
proportions of the principal amount of the Notes, or the rights of any
individual holder of the Notes, required with respect to any consent, (ii) no
Guarantor shall be released from this Guaranty, and (iii) no amendment, consent
or waiver with respect to paragraph 2A or the definition of “Guarantied
Obligations” (except to add additional obligations of the Company) shall be
effective. Each Guaranty Beneficiary at the time or thereafter outstanding shall
be bound by any consent authorized by this paragraph 4B, whether or not the Note
held by such Guaranty Beneficiary shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between any Guarantor and any Guaranty
Beneficiary nor any delay in exercising any rights hereunder or under any Note
shall operate as a waiver of any rights of any Guaranty Beneficiary. As used
herein, the term “this Guaranty” and references thereto shall mean this Guaranty
as it may from time to time be amended or supplemented. Notwithstanding the
foregoing, this Guaranty may be amended by the addition of additional Guarantors
pursuant to a Guaranty Joinder in the form of Exhibit A hereto.
4C.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of each Guarantor


G-9

--------------------------------------------------------------------------------





in connection herewith shall survive the execution and delivery of this
Guaranty, the transfer by any Guaranty Beneficiary of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any Transferee, regardless of any investigation made at any time by or on
behalf of any Guaranty Beneficiary or any Transferee. Subject to the preceding
sentence, this Guaranty embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to the subject matter hereof.
4D.    Notices. All written communications provided for hereunder shall be sent
by first class mail or telegraphic notice or nationwide overnight delivery
service (with charges prepaid) or by hand delivery or telecopy and addressed:
(i)    in the case of each Guarantor, to:
c/o Oil-Dri Corporation of America
410 North Michigan Avenue, Suite 400
Chicago, Illinois, 60611
Attention: Chief Financial Officer
Phone: (312) 321-1515
Fax: (312) 706-1002


(ii)    in the case of any Guaranty Beneficiary, to the address specified for
notices to such Guaranty Beneficiary under the Note Agreement;
or, in either case, at such other address as shall be designated by such Person
in a written notice to the other parties hereto.
4E.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Guaranty are inserted for convenience only and do not constitute a part
of this Guaranty.
4F.    Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Guaranty required to
be satisfactory to any Guaranty Beneficiary or the Required Holder(s) of the
Notes, the determination of such satisfaction shall be made by such Guaranty
Beneficiary or such Required Holder(s), as the case may be, in the sole and
exclusive judgment (exercised in good faith) of the Person or Persons making
such determination.
4G.    Governing Law. THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS GUARANTY TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR
THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).


G-10

--------------------------------------------------------------------------------





4H.    Counterparts. This Guaranty may be executed simultaneously in two or more
counterparts, each of which shall be an original and constitute one and the same
agreement. It shall not be necessary in making proof of this Guaranty to produce
or account for more than one such counterpart. Delivery of an executed
counterpart of a signature page hereto by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
4I.    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS MAY BE BROUGHT IN THE COURTS
OF THE STATE OF ILLINOIS IN COOK COUNTY, ILLINOIS, OR OF THE UNITED STATES FOR
THE NORTHERN DISTRICT OF ILLINOIS AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING. EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 4D(i), SUCH SERVICE TO BECOME
EFFECTIVE UPON RECEIPT. EACH GUARANTOR AGREES THAT A FINAL AND NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY GUARANTY
BENEFICIARY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY BROUGHT IN ANY
OF THE AFORESAID COURTS AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
4J.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or such condition exists.
4K.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


G-11

--------------------------------------------------------------------------------





4L.    Amendment and Restatement. This Guaranty amends and restates the Existing
Guaranty in its entirety. This Guaranty is in no way intended to constitute a
novation of the Existing Guaranty.
[signature page follows]


G-12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Amended and Restated Guaranty
Agreement to be duly executed as of the date first above written.
OIL-DRI CORPORATION OF GEORGIA, a Georgia corporation


By:        
    Title:    
OIL-DRI PRODUCTION COMPANY, a Mississippi corporation


By:        
    Title:    
MOUNDS PRODUCTION COMPANY, LLC, an Illinois limited liability company
By: MOUNDS MANAGEMENT, INC., its Manager

By:        
    Title:    
MOUNDS MANAGEMENT, INC., a Delaware corporation

By:        
    Title:    


BLUE MOUNTAIN PRODUCTION COMPANY, a Mississippi corporation


By:        
    Title:    


G-13

--------------------------------------------------------------------------------





TAFT PRODUCTION COMPANY, a Delaware corporation
By:        
    Title:    
AMLAN INTERNATIONAL, a Nevada corporation


By:        
    Title:    




G-14

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF JOINDER AGREEMENT TO AMENDED AND RESTATED GUARANTY AGREEMENT]
JOINDER AGREEMENT NO.____TO AMENDED AND RESTATED GUARANTY AGREEMENT
Re: OIL-DRI CORPORATION OF AMERICA
This Joinder Agreement is made as of ______________, in favor of the Guaranty
Beneficiaries (as defined in the Oil-Dri Guaranty, as hereinafter defined).
A.    Reference is made to the Amended and Restated Guaranty Agreement made as
of May 15, 2020 (as may be supplemented, amended, restated or consolidated from
time to time, the “Oil-Dri Guaranty”) by certain Persons in favor of the
Guaranty Beneficiaries (as defined in the Oil-Dri Guaranty), under which such
Persons have guaranteed to the Guaranty Beneficiaries the due payment and
performance by Oil-Dri Corporation of America, a Delaware corporation
(“Oil-Dri”) of the Guarantied Obligations (as defined in the Oil-Dri Guaranty).
B.    Capitalized terms used but not otherwise defined in this Joinder Agreement
have the respective meanings given to such terms in the Oil-Dri Guaranty,
including the definitions of terms incorporated in the Oil-Dri Guaranty by
reference to other agreements.
C.    Section 4B of the Oil-Dri Guaranty provides that additional Persons may
from time to time after the date of the Oil-Dri Guaranty become Guarantors under
the Oil-Dri Guaranty by executing and delivering to the Guaranty Beneficiary a
supplemental agreement to the Oil-Dri Guaranty in the form of this Joinder
Agreement.
For valuable consideration, each of the undersigned (each a “New Guarantor”)
severally (and not jointly, or jointly and severally) agrees as follows:
1.    Each of the New Guarantors has received a copy of, and has reviewed, the
Oil-Dri Guaranty and the Transaction Documents in existence on the date of this
Joinder Agreement and is executing and delivering this Joinder Agreement to the
Guaranty Beneficiaries pursuant to Section 4B of the Oil-Dri Guaranty.
2.    Effective from and after the date this Joinder Agreement is executed and
delivered to the Guaranty Beneficiaries by any one of the New Guarantors (and
irrespective of whether this Joinder Agreement has been executed and delivered
by any other Person), such New Guarantor is, and shall be deemed for all
purposes to be, a Guarantor under the Oil-Dri Guaranty with the same force and
effect, and subject to the same agreements, representations, guarantees,
indemnities, liabilities and obligations, as if such New Guarantor was,
effective as of the date of this Joinder Agreement, an original signatory to the
Oil-Dri Guaranty as a Guarantor. In furtherance of the foregoing, each of the
New Guarantors jointly and severally guarantees to the Guaranty Beneficiaries in
accordance with the provisions of the Oil-Dri Guaranty the due and punctual
payment and


G-15

--------------------------------------------------------------------------------





performance in full of each of the Guarantied Obligations as each such
Guarantied Obligation becomes due from time to time (whether because of
maturity, default, demand, acceleration or otherwise) and understands, agrees
and confirms that the Guaranty Beneficiaries may enforce the Oil-Dri Guaranty
and this Joinder Agreement against such New Guarantor for the benefit of the
Guaranty Beneficiaries up to the full amount of the Guarantied Obligations
without proceeding against any other Guarantor, Oil-Dri, any other Person or any
collateral securing the Guarantied Obligations. The terms and provisions of the
Oil-Dri Guaranty are incorporated by reference in this Joinder Agreement.
3.    Upon this Joinder Agreement bearing the signature of any Person having
authority to bind any New Guarantor being delivered to any Guaranty Beneficiary,
and irrespective of whether this Joinder Agreement has been executed by any
other Person, this Joinder Agreement will be deemed to be finally and
irrevocably executed and delivered by, and be effective and binding on, and
enforceable against, such New Guarantor free from any promise or condition
affecting or limiting the liabilities of such New Guarantor and such New
Guarantor shall be, and shall be deemed for all purposes to be, a Guarantor
under the Oil-Dri Guaranty. No statement, representation, agreement or promise
by any officer, employee or agent of any Guaranty Beneficiary forms any part of
this Joinder Agreement or the Oil-Dri Guaranty or has induced the making of this
Joinder Agreement or the Oil-Dri Guaranty by any of the New Guarantors or in any
way affects any of the obligations or liabilities of any of the New Guarantors
in respect of the Guarantied Obligations.
4.    This Joinder Agreement may be executed in counterparts. Each executed
counterpart shall be deemed to be an original and all counterparts taken
together shall constitute one and the same Joinder Agreement. Delivery of an
executed signature page to this Joinder Agreement by any New Guarantor by
electronic or facsimile transmission shall be as effective as delivery of a
manually executed copy of this Joinder Agreement by such New Guarantor.
5.    This Joinder Agreement is a contract made under, and will for all purposes
be governed by and interpreted and enforced according to, the internal laws of
the State of Illinois excluding any conflict of laws rule or principle which
might refer these matters to the laws of another jurisdiction.
6.    This Joinder Agreement and the Oil-Dri Guaranty shall be binding upon each
of the New Guarantors and the successors of each of the New Guarantors. None of
the New Guarantors may assign any of its obligations or liabilities in respect
of the Guarantied Obligations.
IN WITNESS OF WHICH this Joinder Agreement has been duly executed and delivered
by each of the New Guarantors as of the date indicated on the first page of this
Joinder Agreement.
[NEW GUARANTOR]




By:                        
Name:                        
Title:                        




G-16

--------------------------------------------------------------------------------









G-17

--------------------------------------------------------------------------------











